Exhibit 10.1

 

 

AGREEMENT AND PLAN OF MERGER

dated as of July 30, 2012

by and among

ASTRONICS CORPORATION,

MV ACQUISITION CORP.,

MAX-VIZ, INC.

and

GERARD H. LANGELER,

as the Shareholders’ Representative

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEFINITIONS      1      SECTION 1.1    Certain
Definitions      1    ARTICLE II THE MERGER      1      SECTION 2.1    The
Merger      1      SECTION 2.2    Effects of the Merger      1      SECTION 2.3
   Closing      2      SECTION 2.4    Effective Time      2      SECTION 2.5   
Articles of Incorporation and Bylaws; Directors and Officers.      2     
SECTION 2.6    Conversion of Securities      2      SECTION 2.7    Treatment of
Company Options and Company Warrants.      3      SECTION 2.8    Delivery of
Schedule of Indebtedness and Transaction Expenses      3      SECTION 2.9   
Post-Closing Net Working Capital Adjustment      3      SECTION 2.10    Earnout.
     5    ARTICLE III EXCHANGE OF COMPANY CERTIFICATES      7      SECTION 3.1
   Exchange of Company Certificates.      7      SECTION 3.2    Dissenting
Shares      8      SECTION 3.3    No Further Ownership Rights in Shares of
Company Capital Stock; Closing         of Company Transfer Books      8     
SECTION 3.4    Withholding Rights.      8    ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF THE COMPANY      9      SECTION 4.1    Authority      9     
SECTION 4.2    Organization; Subsidiaries.      9      SECTION 4.3    Company
Capital Stock.      9      SECTION 4.4    Conflicts.      10      SECTION 4.5   
Consents, Approvals, Etc.      10      SECTION 4.6    Financial Statements     
10      SECTION 4.7    Undisclosed Liabilities      11      SECTION 4.8   
Certain Changes or Events      11      SECTION 4.9    Tax Matters.      12     
SECTION 4.10    Litigation and Governmental Orders.      13      SECTION 4.11   
Compliance with Laws.      13      SECTION 4.12    Permits      13      SECTION
4.13    Tangible Property.      13      SECTION 4.14    Proprietary Rights.     
14      SECTION 4.15    Certain Contracts.      14      SECTION 4.16    Employee
Benefit Matters.      15      SECTION 4.17    Labor Matters.      16     
SECTION 4.18    Environmental Matters.      17      SECTION 4.19    Related
Party Transactions.      17      SECTION 4.20    Brokers.      17      SECTION
4.21    Government Contracts.      17      SECTION 4.22    Insurance      18   
  SECTION 4.23    Accounts Receivable; Accounts Payable; Accrued Liabilities.   
  18      SECTION 4.24    Inventory      18      SECTION 4.25    Customers and
Suppliers.      18      SECTION 4.26    Bank Accounts; Powers of Attorney.     
19      SECTION 4.27    Product Warranties.      19      SECTION 4.28   
Improper Payments.      19      SECTION 4.29    Export Control Regulations.     
19      SECTION 4.30    No Other Representations or Warranties.      20   
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB      20     
SECTION 5.1    Authority      20      SECTION 5.2    Organization.      20     
SECTION 5.3    Conflicts.      21      SECTION 5.4    Consents, Approvals, Etc.
     21      SECTION 5.5    Litigation and Governmental Orders.      21     
SECTION 5.6    Due Diligence Investigation.      21      SECTION 5.7    Brokers.
     22      SECTION 5.8    No Prior Activities      22    ARTICLE VI ADDITIONAL
AGREEMENTS      22      SECTION 6.1    No Solicitation      22      SECTION 6.2
   Conduct of the Company Prior to the Effective Time      22      SECTION 6.3
   Access to Information.      23      SECTION 6.4    Confidentiality      23   
  SECTION 6.5    Efforts; Consents; Regulatory and Other Authorizations.      24
     SECTION 6.6    Further Action.      24      SECTION 6.7    Employee Benefit
Matters.      24      SECTION 6.8    Transfer Taxes      25      SECTION 6.9   
Disclosure Schedules; Supplementation and Amendment of Schedules      25     
SECTION 6.10    Tax Matters.      25    ARTICLE VII CONDITIONS TO CLOSING     
27      SECTION 7.1    Conditions to Obligations of the Company      27     
SECTION 7.2    Conditions to Obligations of Parent and Merger Sub.      28   
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER      29      SECTION 8.1   
Termination      29      SECTION 8.2    Effect of Termination      29    ARTICLE
IX INDEMNIFICATION      30      SECTION 9.1    Survival of Representations;
Survival of Covenants.      30      SECTION 9.2    Right to Indemnification     
30      SECTION 9.3    Limitations on Liability.      31      SECTION 9.4   
Defense of Third-Party Claims      32      SECTION 9.5    Subrogation      32   
  SECTION 9.6    Characterization of Indemnification Payments      33    ARTICLE
X GENERAL PROVISIONS      33      SECTION 10.1    Shareholders’ Representative.
     33      SECTION 10.2    Expenses      34      SECTION 10.3    Costs and
Attorneys’ Fees      34      SECTION 10.4    Independence of Covenants and
Representations and Warranties.      35      SECTION 10.5    Notices.      35   
  SECTION 10.6    Public Announcements.      36      SECTION 10.7   
Interpretation.      36      SECTION 10.8    Severability      36      SECTION
10.9    Entire Agreement.      36      SECTION 10.10    Assignment      37     
SECTION 10.11    No Third-Party Beneficiaries      37      SECTION 10.12   
Waivers and Amendments.      37      SECTION 10.13    Governing Law; Consent to
Jurisdiction.      37      SECTION 10.14    Waiver of Jury Trial.      37     
SECTION 10.15    Exclusivity of Representations and Warranties.      38     
SECTION 10.16    Equitable Remedies.      38      SECTION 10.17    Counterparts;
Facsimile      38   

EXHIBITS

      Exhibit A –    Articles of Merger   

SCHEDULES

      Schedule 1.1(d) –    Company Debt    Schedule 1.1(e) –    Sample
Calculation of Net Working Capital Amount    Schedule 2.9(a) –    Specified
Accounting Principles   



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of July 30, 2012 by and among ASTRONICS CORPORATION, a New York corporation
(“Parent”), MV ACQUISITION CORP., an Oregon corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), MAX-VIZ, INC., an Oregon corporation (the
“Company”), and GERARD H. LANGELER, as the Shareholders’ Representative.

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have each determined that the merger of Merger Sub with and into the
Company (the “Merger”) is advisable and in the best interests of their
respective shareholders, and such Boards of Directors have approved the Merger,
upon the terms and subject to the conditions set forth in this Agreement,
pursuant to which each share of Series A Common Stock, par value $0.001 per
share of the Company (the “Series A Common Stock”), each share of Series B
Common Stock, par value $0.001 per share of the Company (the “Series B Common
Stock”, and together with the Series A Common Stock, the “Company Common
Stock”), and each share of Series A Preferred Stock, par value $0.001 per share
of the Company (the “Company Preferred Stock”), issued and outstanding
immediately prior to the Effective Time, other than Dissenting Shares, shall be
converted into the right to receive the consideration set forth in this
Agreement;

WHEREAS, immediately following the execution and delivery of this Agreement, the
respective Boards of Directors of Merger Sub and the Company shall present this
Agreement for adoption by the respective shareholders of Merger Sub and the
Company, and such shareholders shall adopt this Agreement, thereby approving the
Merger and the other transactions contemplated by this Agreement; and

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement and also prescribe various
conditions to the transactions contemplated by this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises and agreements hereinafter set forth, the mutual benefits to
be gained by the performance thereof, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the parties to this Agreement, intending to be legally bound, hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. In addition to terms defined elsewhere in this
Agreement, terms defined in Annex A attached hereto and used herein without
definition shall have the meanings given to them in Annex A.

ARTICLE II

THE MERGER

SECTION 2.1 The Merger. Upon the terms and subject to the conditions of this
Agreement, and in accordance with the OBCA, Merger Sub shall be merged with and
into the Company at the Effective Time. Following the Merger, the separate
corporate existence of Merger Sub shall cease, and the Company shall continue as
the surviving corporation (the “Surviving Corporation”) and shall succeed to and
assume all the rights and obligations of Merger Sub in accordance with the OBCA.

SECTION 2.2 Effects of the Merger At and after the Effective Time, the Merger
shall have the effects set forth in the OBCA.

 

1



--------------------------------------------------------------------------------

SECTION 2.3 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Hodgson Russ LLP,
140 Pearl Street, Buffalo, New York on a date to be mutually agreed to by the
parties hereto, which date shall be no later than three (3) Business Days after
the satisfaction or waiver of the last of the conditions set forth in
Article VII to be satisfied or waived (other than those conditions to be
satisfied at the Closing), or at such other time, date and location as the
parties hereto agree in writing (such date hereinafter, the “Closing Date”).

SECTION 2.4 Effective Time. Contemporaneously with or as promptly as practicable
after the Closing, Parent and the Company shall cause to be filed with the
Secretary of State of the State of Oregon properly executed articles of merger
conforming to the requirements of the OBCA and in the form attached hereto as
Exhibit A, executed in accordance with the relevant provisions of the OBCA (the
“Articles of Merger”). The Merger shall become effective at the time specified
in the Articles of Merger (the “Effective Time”).

SECTION 2.5 Articles of Incorporation and Bylaws; Directors and Officers.

(a) At the Effective Time and without any further action on the part of the
Company or Merger Sub, the Company Articles of Incorporation shall be amended to
read in its entirety as the certificate of incorporation of Merger Sub reads as
in effect immediately prior to the Effective Time, until thereafter changed or
amended as provided therein or by applicable Law, provided, that such
certificate of incorporation shall reflect as of the Effective Time “Max-Viz,
Inc.” as the name of the Surviving Corporation. The Bylaws of Merger Sub, as in
effect immediately prior to the Effective Time, shall be the Bylaws of the
Surviving Corporation until thereafter changed or amended as provided therein or
by the certificate of incorporation and applicable Law.

(b) The directors of Merger Sub immediately prior to the Effective Time shall be
the directors of the Surviving Corporation as of the Effective Time, until the
earlier of their resignation or removal or otherwise ceasing to be a director or
until their respective successors are duly elected and qualified, as the case
may be.

(c) The officers of Merger Sub immediately prior to the Effective Time shall be
the officers of the Surviving Corporation as of the Effective Time, until the
earlier of their resignation or removal or otherwise ceasing to be an officer or
until their respective successors are duly elected and qualified, as the case
may be.

SECTION 2.6 Conversion of Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of Company
Capital Stock or any shares of capital stock of Merger Sub:

(a) Each share of Company Capital Stock that is held in the treasury of the
Company shall be canceled and retired and no consideration shall be delivered in
exchange therefor.

(b) Each share of Series A Preferred Stock issued and outstanding immediately
prior to the Effective Time (other than Dissenting Shares) shall be converted at
the Effective Time into the right to receive an amount in cash (adjusted to the
nearest whole cent), without interest, equal to a portion of the Closing Date
Payment equal to (i) the Series A Preferred Stock Preference Amount, plus
accrued but unpaid dividends due on the Series A Preferred Stock in accordance
with the Company Articles of Incorporation (the “Preferred Closing Date
Payment”), plus (ii) a pro rata share of any Earnout Payments to be paid to the
holders of Company Capital Stock pursuant to Section 2.10(e)(ii) (such result,
the “Per Share Preferred Merger Consideration”). All such shares of Company
Preferred Stock, when so converted, shall no longer be outstanding and shall
automatically be canceled and retired, and each holder of a Company Certificate
representing any such shares of Company Preferred Stock shall cease to have any
rights with respect thereto, except the right to receive the Per Share Preferred
Merger Consideration with respect to such shares of Company Preferred Stock.

 

2



--------------------------------------------------------------------------------

(c) Each share of Series A Common Stock issued and outstanding immediately prior
to the Effective Time (other than Dissenting Shares) shall be converted at the
Effective Time into the right to receive an amount in cash (adjusted to the
nearest whole cent), without interest, equal to (i) a pro rata share of the sum
of (A) the Closing Date Payment, subject to adjustment in accordance with
Section 2.9, less (B) the Preferred Closing Date Payment, less (C) the Unpaid
Company Transaction Expenses, less (D) the Escrow Fund, less (E) the Expense
Fund (the “Common Closing Date Payment”), plus (ii) a pro rata share of any
Earnout Payments to be paid to the holders of Series A Common Stock pursuant to
Section 2.10(e)(i), plus (iii) a pro rata share of any Earnout Payments to be
paid to the holders of Company Capital Stock pursuant to Section 2.10(e)(ii)
(such result, the “Per Share Series A Common Merger Consideration”). All such
shares of Series A Common Stock, when so converted, shall no longer be
outstanding and shall automatically be canceled and retired, and each holder of
a Company Certificate representing any such shares of Series A Common Stock, as
applicable, shall cease to have any rights with respect thereto, except the
right to receive the Per Share Series A Common Merger Consideration with respect
to such shares of Series A Common Stock.

(d) Each share of Series B Common Stock issued and outstanding immediately prior
to the Effective Time (other than Dissenting Shares) shall be converted at the
Effective Time into the right to receive an amount in cash (adjusted to the
nearest whole cent), without interest, equal to a pro rata share of any Earnout
Payments to be paid to the holders of Company Capital Stock pursuant to
Section 2.10(e)(ii) (such result, the “Per Share Series B Common Merger
Consideration”). All such shares of Series B Common Stock, when so converted,
shall no longer be outstanding and shall automatically be canceled and retired,
and each holder of a Company Certificate representing any such shares of Series
B Common Stock, as applicable, shall cease to have any rights with respect
thereto, except the right to receive the Per Share Series B Common Merger
Consideration with respect to such shares of Series B Common Stock.

(e) Each issued and outstanding share of the capital stock of Merger Sub shall
be converted into and become as of the Effective Time one fully paid and
nonassessable share of common stock, par value $0.001 per share, of the
Surviving Corporation.

SECTION 2.7 Treatment of Company Options and Company Warrants. At the Effective
Time, each Company Option and each Company Warrant, whether vested or unvested,
that has not been exercised prior to the Effective Time shall be terminated.

SECTION 2.8 Delivery of Schedule of Indebtedness and Transaction Expenses. Not
less than two (2) Business Days prior to the Closing, the Company will cause to
be delivered to Parent a certificate (the “Closing Certificate”) setting forth
(a) the amount of the Debt (other than the Bonus Plan Payments) that will be
outstanding immediately prior to Closing, together with pay-off letters
specifying the pay-off amount (including, principal, interest, and premiums,
penalties or fees payable in connection therewith), UCC-3 Termination Statements
and pay-off instructions for all such Debt, if any, and (b) the amount of all
Unpaid Company Transaction Expenses.

SECTION 2.9 Post-Closing Net Working Capital Adjustment.

(a) Estimated Net Working Capital Adjustment. Not later than three days before
the Closing, the Company shall deliver to Parent and the Shareholders’
Representative a certificate of the Company (the “Company Pre-Closing
Certificate”) that sets forth in reasonable detail the Company’s estimate of the
Net Working Capital Amount (the “Estimated Net Working Capital Amount”), along
with reasonable supporting detail therefor, such estimate to be prepared in
accordance with GAAP, using the policies, conventions, methodologies and
procedures set forth on Schedule 2.9(a) (the “Specified Accounting Principles”).
Prior to Closing, the Company and Parent shall cooperate in good faith to agree
upon the calculation of the Estimated Net Working Capital Amount upon which the
Merger Consideration to be paid at Closing shall be based; provided, that, if
the Company and Parent are unable to agree as to the Estimated Net Working
Capital Amount set forth on the Company Pre-Closing Certificate, then the amount
set forth on the Company Pre-Closing Certificate shall be deemed to be the
parties’ estimate of Estimated Net Working Capital Amount.

 

3



--------------------------------------------------------------------------------

(b) Calculation. As promptly as practicable, but in no event later than 60 days
following the Closing Date, the Surviving Corporation shall, at its expense,
(i) cause to be prepared, in accordance with GAAP, using the policies,
conventions, methodologies and procedures used by the Company in preparing the
Company Financial Statements, an unaudited balance sheet of the Company as of
11:59 p.m., Pacific Time, on July 31, 2012, but which shall not reflect the
transactions occurring at the Closing (the “Closing Balance Sheet”), together
with a statement (the “Closing Date Schedule”) setting forth in reasonable
detail the Surviving Corporation’s calculation of the Net Working Capital Amount
and (ii) deliver to the Shareholders’ Representative the Closing Balance Sheet
and the Closing Date Schedule, together with a certificate of the Surviving
Corporation executed on its behalf by its Chief Financial Officer of the
Surviving Corporation confirming that the Closing Balance Sheet and the Closing
Date Schedule were properly prepared in good faith and in accordance with the
Specified Accounting Principles.

(c) Review; Disputes.

(i) From and after the Effective Time, the Surviving Corporation shall provide
the Shareholders’ Representative and any accountants or advisors retained by the
Shareholders’ Representative upon reasonable notice and during normal business
hours with full access to the books and records of the Surviving Corporation for
the purposes of: (A) enabling the Shareholders’ Representative and its
accountants and advisors to calculate, and to review the Surviving Corporation’s
calculation of the Net Working Capital Amount and (B) identifying any dispute
related to the calculation of any of the Net Working Capital Amount in the
Closing Date Schedule. The reasonable fees and expenses of any such accountants
and advisors retained by the Shareholders’ Representative shall be paid by the
Shareholders’ Representative from the Expense Fund.

(ii) If the Shareholders’ Representative disputes the calculation of the Net
Working Capital Amount set forth in the Closing Date Schedule, then the
Shareholders’ Representative shall deliver a written notice (a “Dispute Notice”)
to the Surviving Corporation and the Escrow Agent at any time during the 60-day
period commencing upon receipt by the Shareholders’ Representative of the
Closing Balance Sheet, the Closing Date Schedule and the related certificate of
the Surviving Corporation’s Chief Financial Officer, all as prepared by the
Surviving Corporation in accordance with the requirements of Section 2.9(b)
(subject to extension for any period of inadequate access to the underlying
records) (the “Review Period”). The Dispute Notice shall set forth the basis for
the dispute of any such calculation in reasonable detail.

(iii) If the Shareholders’ Representative does not deliver a Dispute Notice to
the Surviving Corporation prior to the expiration of the Review Period, the
Surviving Corporation’s calculation of the Net Working Capital Amount set forth
in the Closing Date Schedule shall be deemed final and binding on Parent, the
Surviving Corporation and the Shareholders’ Representative for all purposes of
this Agreement.

(iv) If the Shareholders’ Representative delivers a Dispute Notice to the
Surviving Corporation prior to the expiration of the Review Period, then the
Shareholders’ Representative and the Surviving Corporation shall use
commercially reasonable efforts to reach agreement on the Net Working Capital
Amount. If the Shareholders’ Representative and the Surviving Corporation are
unable to reach agreement on the Net Working Capital Amount within 30 days after
the end of the Review Period, either party shall have the right to refer such
dispute to the Accounting Firm after such 30th day. In connection with the
resolution of any such dispute by the Accounting Firm: (i) each of the Surviving
Corporation and the Shareholders’ Representative shall have a reasonable
opportunity to meet with the Accounting Firm to provide their views as to any
disputed issues with respect to the calculation of the Net Working Capital
Amount; (ii) the Accounting Firm shall determine the Net Working Capital Amount
in accordance with the terms of this Agreement within 30 days of such referral
and upon reaching such determination shall deliver a copy of its calculations
(the “Expert Calculations”) to the Shareholders’ Representative, Surviving
Corporation and the Escrow Agent; and (iii) the determination made by the
Accounting Firm of the Net Working Capital Amount shall be final and binding on
Parent, the Surviving Corporation, the Shareholders’ Representative and the
Shareholders for all purposes of this Agreement, absent manifest error. In
calculating the Net Working Capital Amount, the Accounting Firm (i) shall be
limited to addressing any particular disputes referred to in the Dispute Notice
and (ii) such calculation shall, with respect to any disputed item, be no
greater than the higher amount calculated by the Shareholders’ Representative or
the Surviving Corporation, and no less than the lower amount calculated by the
Shareholders’ Representative or the Surviving Corporation, as the case may be.
The Expert Calculations shall reflect in detail the differences, if any, between
the Net Working Capital Amount reflected therein and the Net Working Capital
Amount set forth in the Closing Date Schedule. The fees and expenses of the
Accounting Firm shall be borne equally by the Surviving Corporation and the
Shareholders’ Representative (it being understood that any fees and expenses of
the Accounting Firm payable by the Shareholders’ Representative shall be payable
from the Expense Fund).

 

4



--------------------------------------------------------------------------------

(d) Payment Upon Final Determination of Adjustment.

(i) If the Net Working Capital Amount as finally determined in accordance with
Section 2.9(c) is less than the Estimated Net Working Capital Amount by more
than $50,000, then the Surviving Corporation shall receive the amount of such
excess solely from the Escrow Fund. For the avoidance of doubt, no payment shall
be made by the Escrow Agent to the Surviving Corporation in the event that the
Net Working Capital Amount as finally determined in accordance with
Section 2.9(c) is not less than the Estimated Net Working Capital Amount by more
than $50,000.

(ii) If the Net Working Capital Amount as finally determined in accordance with
Section 2.9(c) is greater than the Estimated Net Working Capital Amount by more
than $50,000, then Parent shall, no later than five Business Days after such
determination, cause to be paid to the Shareholders’ Representative the amount
of such deficit for disbursement, after deducting amounts owed to KippsDeSanto &
Co. and the Bonus Plan Participants, to the holders of Series A Common Stock on
a pro rata basis. For the avoidance of doubt, no payment shall be made by Parent
to the Paying Agent in the event that the Net Working Capital Amount as finally
determined in accordance with Section 2.9(c) is not more than the Estimated Net
Working Capital Amount by more than $50,000.

SECTION 2.10 Earnout.

(a) Parent shall pay to the Paying Agent for disbursement to the Shareholders in
accordance with Section 2.10(e) as additional Merger Consideration an amount in
cash not to exceed in the aggregate $8,000,000 (the “Earnout”) in accordance
with this Section 2.10, which amount of additional Merger Consideration will be
reduced by the portion of the Earnout that is payable to the Bonus Plan
Participants under the Incentive Bonus Plan in respect of such Earnout (plus the
amount of the employer portion of related withholding taxes), and which portion
will be paid to the Bonus Plan Participants in accordance with the terms of the
Incentive Bonus Plan Distribution Agreement. An Earnout Payment (as defined
below) may be achieved for each of the 12-month periods ending on December 31,
2013, December 31, 2014 and December 31, 2015 (each, an “Earnout Year”). Within
45 days after December 31, 2013, Parent shall pay to the Paying Agent for
disbursement to the Shareholders in accordance with Section 2.10(e), an amount
equal to 50% of Total Revenue (as defined below) for fiscal year 2013 in excess
of $9,000,000. Within 45 days after December 31, 2014, Parent shall pay to the
Paying Agent for disbursement to the Shareholders in accordance with
Section 2.10(e), an amount equal to 50% of Total Revenue for fiscal year 2014 in
excess of $12,000,000. Within 45 days after December 31, 2015, Parent shall pay
to the Paying Agent for disbursement to the Shareholders in accordance with
Section 2.10(e), an amount equal to 50% of Total Revenue for fiscal year 2015 in
excess of $19,000,000. For purposes hereof, “Total Revenue” includes aggregate
revenue of the Surviving Corporation including, without limitation, revenue from
product sales, license fees, non-recurring engineering and other services,
calculated in accordance with GAAP. In addition, in the event Parent chooses to
bundle or otherwise deliver Company products or services in a manner in which
the related revenue for such products or services is either difficult to
determine, or is discounted in any material respect below the discount levels in
place at the Closing, such products and/or services will be deemed to have been
sold at the average selling price for such products and/or services during the
applicable fiscal year, and the amount of Total Revenue for purposes of
calculating the applicable Earnout Payment will be adjusted upward accordingly.

(b) No later than 20 days after the expiration of each Earnout Year, Parent
shall deliver to the Shareholders’ Representative a computation (the “Earnout
Statement”) of Total Revenue and the portion of the Earnout, if any,
attributable to such period (an “Earnout Payment”). Unless within 20 days after
receipt of such computation, the Shareholders’ Representative tenders written
notice to Parent setting forth any and all items of disagreement relating to
such computation, the computation will be conclusive and binding on the
Shareholders’ Representative, and as soon as practicable but in no event later
than 45 days following the end of the Earnout Year, Parent will pay to the
Paying Agent the Earnout Payment, if any, less the portion of the Earnout
payable to the Bonus Plan Participants under the Incentive Bonus Plan (plus the
amount of the employer portion of related withholding taxes), as provided in the
Incentive Bonus Plan Distribution Agreement.

 

5



--------------------------------------------------------------------------------

(c) If the Shareholders’ Representative delivers a dispute notice within such
20-day period following receipt of the Earnout Statement, Parent and the
Shareholders’ Representative shall use commercially reasonable efforts to
resolve their differences for a period of 10 days. If Parent and the
Shareholders’ Representative are unable to resolve their differences within such
period, the dispute shall be resolved by the Accounting Firm. Parent and the
Shareholders’ Representative will request that the Accounting Firm render a
determination as to the computation of the Earnout Payment within 30 days after
their retention, and Parent and the Shareholders’ Representative will cooperate
fully with the Accounting Firm so as to facilitate a final determination as
quickly and as accurately as possible. In making such resolution, the Accounting
Firm will consider only those issues, items or amounts in the Earnout Statement
as to which the Shareholders’ Representative has disagreed in writing in the
aforementioned dispute notice. The Accounting Firm’s final determination (the
“Final Earnout Report”) for any given Earnout Year will be in writing and will
be binding on Parent and the Shareholders’ Representative on behalf of the
Shareholders, and the fees and expenses of the Accounting Firm will be paid by
Parent and the Shareholders’ Representative in the same proportion as the dollar
amount of the adjustment reflected in the Final Earnout Report bears to the
total dollar amount of all disputed items. In the event that any amount is
payable as the Earnout Payment under this Section 2.10(c), Parent will pay such
amount (net of the portion of the Earnout payable to the Bonus Plan Participants
under the Incentive Bonus Plan and the amount of the employer portion of related
withholding taxes, as provided in the Incentive Bonus Plan Distribution
Agreement) by wire transfer of immediately available funds to an account
designated by the Shareholders’ Representative, for distribution to the
appropriate Shareholders, as soon as reasonably practicable but in no event
later than five Business Days following the receipt of the Final Earnout Report.

(d) Any Earnout Payments to which the Shareholders are entitled to under this
Section 2.10 shall bear simple interest at a rate equal to 8% per annum
commencing 45 days after the end of the applicable Earnout Year for which such
Earnout Payment is due. Such interest shall be payable to the Shareholders’
Representative in immediately available funds upon demand. In addition, the
Shareholders’ Representative shall be promptly reimbursed from the Expense Fund
for any and all costs or expenses of any nature or kind whatsoever (including,
but not limited to, all attorneys’ fees) incurred in seeking to collect such
unpaid Earnout Payments or to enforce the provisions of this Section 2.10.

(e) Any Earnout Payment paid by Parent to the Paying Agent (which shall be net
of the portion of the Earnout payable to the Bonus Plan Participants under the
Incentive Bonus Plan and the amount of the employer portion of related
withholding taxes, as provided in the Incentive Bonus Plan Distribution
Agreement) shall be disbursed by the Paying Agent to the Shareholders, after
deducting amounts owed to KippsDeSanto & Co. and any expenses of the
Shareholders’ Representative, as follows:

(i) first, to the holders of Series A Common Stock pro rata in accordance with
the number of shares of Series A Common Stock held by each such holder until
such time as the aggregate payments to the holders of Series A Common Stock
hereunder, taken as a whole, and including (A) the amount of the Common Closing
Date Payment paid to such holders pursuant to Section 2.6(c), (B) the amount of
any portion of the Escrow Fund disbursed to such holders pursuant to Article IX
or the Escrow Agreement, (C) the amount of the Expense Fund disbursed to such
holders pursuant to Section 10.1(c) and (D) the amount of any Earnout Payments
paid to such holders pursuant to this Section 2.10, equals the Aggregate Series
A Common Stock Preference Amount; and

(ii) thereafter, to the holders of all of the Company’s Capital Stock, on an as
converted basis, pro rata in accordance with the number of shares of Company
Capital Stock held by each such holder.

(f) Parent agrees to act in good faith and in a manner consistent with the
intention of the parties such that the Shareholders have a reasonable
opportunity to earn the full Earnout. It is the parties’ expectation that during
the period of the Earnout the Business shall be managed and operated in a manner
that is substantially consistent with past practice.

 

6



--------------------------------------------------------------------------------

ARTICLE III

EXCHANGE OF COMPANY CERTIFICATES

SECTION 3.1 Exchange of Company Certificates.

(a) Payment.

(i) At or prior to the Closing, (A) Parent shall deliver to the Paying Agent
pursuant to the Paying Agent Agreement the aggregate Closing Date Payment to be
paid to the Shareholders pursuant to Section 2.6(b) and Section 2.6(c), except
that (1) the sum of $1,000,000 (the “Escrow Fund”) shall be deducted from the
Closing Date Payment and delivered to the Escrow Agent to hold in accordance
with the terms of the Escrow Agreement, (2) the sum of $100,000 (the “Expense
Fund”) shall be deducted from the Closing Date Payment and delivered to the
Shareholders’ Representative by wire transfer of immediately available funds to
an account designated by the Shareholders’ Representative to be held by the
Shareholders’ Representative in accordance with Section 10.1 and (3) an amount
equal to the Bonus Plan Payments (plus the amount of the employer portion of
related withholding taxes) shall be deducted from the Closing Date Payment and
delivered to the Company by wire transfer of immediately available funds to an
account designated by the Company to be paid by the Company to the Bonus Plan
Participants under the Incentive Bonus Plan, as provided in the Incentive Bonus
Plan Distribution Agreement, and (B) Parent shall deliver (1) the Escrow Fund to
the Escrow Agent pursuant to the Escrow Agreement, (2) the Expense Fund to the
Shareholders’ Representative and (3) the Bonus Plan Payments to the Company to
be paid to the Bonus Plan Participants under the Incentive Bonus Plan, as
provided in the Incentive Bonus Plan Distribution Agreement.

(ii) On the Closing Date or as soon as reasonably practicable thereafter, the
Paying Agent shall disburse to each Shareholder that has delivered to Perkins
Coie LLP (on behalf of the Company) pursuant to Section 3.1(b) (A) a duly
executed and completed copy of the letter of transmittal (the “Letter of
Transmittal”) and (B) surrendered for cancellation stock certificates and/or
agreements representing such Shareholder’s shares of Company Capital Stock
(collectively, such Shareholder’s “Company Certificates”), the amount of the
Preferred Closing Date Payment or Common Closing Date Payment, as applicable,
allocated to such Shareholder pursuant to Section 2.6(b) or Section 2.6(c).

(b) Exchange Procedures. Prior to the date of this Agreement, the Company has
sent a Letter of Transmittal to each holder of Company Capital Stock. Upon
surrender of a Company Certificate for cancellation to Perkins Coie LLP (on
behalf of the Company), together with a Letter of Transmittal, duly completed
and validly executed in accordance with the instructions thereto, the Company
Certificate so surrendered shall forthwith be canceled, and the holder of the
Company Certificate shall be entitled to receive in exchange therefor in
accordance with Section 3.1(a) from the Paying Agent, (i) the consideration
payable to such holder, if any, pursuant to Section 2.6, without interest
thereon, as such amount may be adjusted pursuant to Section 2.9, and (ii) the
Earnout Payments, if any, at the times and subject to the conditions set forth
in Section 2.10. Until so surrendered, each outstanding Company Certificate
shall be deemed from and after the Effective Time, for all corporate purposes,
to evidence only the right to receive the payments, if any, pursuant to
Section 2.6 and Section 2.10, as such amounts may be adjusted pursuant to
Section 2.9, at the time and subject to the conditions set forth in Section 2.6
and/or Section 2.10, as applicable.

(c) Lost, Stolen or Destroyed Company Certificates. If any Company Certificate
shall have been lost, stolen or destroyed, upon (i) the making of an affidavit
of that fact by the Person claiming such Company Certificate to be lost, stolen
or destroyed and (ii) the execution and delivery to the Surviving Corporation by
such Person of an indemnity agreement in customary form and substance, the
Paying Agent shall pay, in exchange for such lost, stolen or destroyed Company
Certificate, the amount of cash, without interest, that such Person would have
been entitled to receive pursuant to Section 2.6 and Section 2.10, as such
amounts may be adjusted pursuant to Section 2.9, at the time and subject to the
conditions set forth in Section 2.6 and/or Section 2.10, as applicable, had such
Person surrendered such lost, stolen or destroyed Company Certificate to Perkins
Coie LLP (on behalf of the Company).

 

7



--------------------------------------------------------------------------------

(d) No Liability. Notwithstanding anything to the contrary in this Section 3.1,
neither the Company, the Shareholders’ Representative, Parent nor the Surviving
Corporation shall be liable to any Person for any amount properly paid to a
public official pursuant to any abandoned property, escheat or similar Law.

SECTION 3.2 Dissenting Shares. Notwithstanding any provision of this Agreement
to the contrary, if required by the OBCA, but only to the extent required
thereby, shares of Company Capital Stock which are issued and outstanding
immediately prior to the Effective Time and which are held by holders of such
shares of Company Capital Stock who have properly exercised appraisal rights
with respect thereto in accordance with the OBCA (the “Dissenting Shares”) shall
not be exchangeable for the right to receive any Merger Consideration, and
holders of such shares of Company Capital Stock shall be entitled to receive
payment of the appraised value of such shares of Company Capital Stock in
accordance with the provisions of the OBCA unless and until such holders fail to
perfect or effectively withdraw or lose their rights to appraisal and payment
under the OBCA. If, after the Effective Time, any such holder fails to perfect
or effectively withdraws or loses such right, such shares of Company Capital
Stock shall thereupon be treated as if they had been converted into and to have
become exchangeable for, at the Effective Time, the right to receive the
applicable Merger Consideration, without any interest thereon. The Company will
give Parent and Merger Sub prompt notice of any demands received by the Company
for appraisal of shares of Company Capital Stock, and, prior to the Effective
Time, Parent and Merger Sub will have the right to participate in all
negotiations and proceedings with respect to such demands. Prior to the
Effective Time, the Company will not, except with the prior written consent of
Parent (which consent shall not be unreasonably withheld), make any payment with
respect to, or settle or offer to settle, any such demands.

SECTION 3.3 No Further Ownership Rights in Shares of Company Capital Stock;
Closing of Company Transfer Books. At and after the Effective Time, each holder
of Company Capital Stock shall cease to have any rights as a shareholder of the
Company, except for, in the case of a holder of Company Capital Stock (other
than shares to be cancelled pursuant to Section 2.6(a) or Dissenting Shares),
the right to surrender such holder’s Company Certificate(s) in exchange for
payment of the applicable Merger Consideration or, in the case of a holder of
Dissenting Shares, to perfect his or her right to receive payment for his or her
shares of Company Capital Stock pursuant to the OBCA, and no transfer of shares
of Company Capital Stock shall be made on the stock transfer books of the
Surviving Corporation. At the Effective Time, the stock transfer books of the
Company shall be closed, and no transfer of shares of Company Capital Stock
shall thereafter be made. If, after the Effective Time, Company Certificates are
presented to the Surviving Corporation, they shall be cancelled and exchanged as
provided for in this Agreement.

SECTION 3.4 Withholding Rights. The Shareholders’ Representative or the Paying
Agent shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any Shareholder such amounts as it is
required to deduct and withhold with respect to the making of such payment under
the Code, or any applicable provision of state, local or foreign Tax Law
(including under Section 1445 of the Code, if applicable); provided, however,
the Shareholders’ Representative or the Paying Agent shall notify any
Shareholder from whom funds are properly withheld of the amount of such
withholding. To the extent that amounts are so withheld by the Shareholders’
Representative or the Paying Agent in accordance with the foregoing, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Shareholder in respect of which such deduction and withholding
was made by the Shareholders’ Representative or the Paying Agent.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Contemporaneously with the execution and delivery of this Agreement by the
parties hereto, the Company shall deliver to Parent and Merger Sub a disclosure
schedule with numbered sections corresponding to the relevant sections in this
Agreement (the “Company Disclosure Schedule”). Any exception or qualification
set forth in the Company Disclosure Schedule with respect to a particular
representation, warranty or covenant contained herein shall be deemed to be an
exception or qualification with respect to all other applicable representations,
warranties and covenants contained in this Agreement if the applicability of
such exception or qualification to any other applicable representation, warranty
or covenant would be reasonably apparent to a Person reviewing the Company
Disclosure Schedule, regardless of whether an explicit reference to such other
representation, warranty or covenant is made. Nothing in the Company Disclosure
Schedule is intended to broaden the scope of any representation, warranty or
covenant of the Company contained in this Agreement. Subject to the exceptions
and qualifications set forth in the Company Disclosure Schedule, the Company
hereby represents and warrants to Parent and Merger Sub as follows:

SECTION 4.1 Authority. The Company has all requisite corporate power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Company, the performance by the Company of its
obligations hereunder, and the consummation by the Company of the transactions
contemplated by this Agreement, have been duly authorized by the Board of
Directors of the Company, and no other corporate action on the part of the
Company is necessary to authorize the execution and delivery of this Agreement
by the Company, the performance by the Company of its obligations hereunder or
the consummation by the Company of the transactions contemplated by this
Agreement, other than the approval by the shareholders of the Company in
accordance with the Company Articles of Incorporation and the OBCA. This
Agreement has been duly executed and delivered by the Company and, assuming due
authorization, execution and delivery by the other parties to this Agreement,
this Agreement constitutes a legally valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by principles of public policy, and subject
to (i) the effect of any applicable Law of general application relating to
bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights and relief of debtors generally and (ii) the effect of rules
of law and general principles of equity, including rules of Law and general
principles of equity governing specific performance, injunctive relief and other
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at Law).

SECTION 4.2 Organization; Subsidiaries. (a) The Company is a corporation duly
organized and validly existing under the Laws of the State of Oregon, and has
all requisite corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it, and to carry on the
Business in all material respects. The Company is duly qualified to do business
as a foreign corporation and is in good standing under the Laws of each
jurisdiction in which the character of its properties owned, operated or leased,
or the nature of its activities, makes such qualification necessary, except in
those jurisdictions where the failure to be so qualified or in good standing
would not have a Material Adverse Effect. Section 4.2(a) of the Company
Disclosure Schedule lists each jurisdiction in which the Company is qualified to
do business as a foreign corporation. True and complete copies of the Articles
of Incorporation (the “Company Articles of Incorporation”) and Bylaws (the
“Company Bylaws”) of the Company, each as amended and in effect as of the date
of this Agreement, have been made available to Parent or its advisors.

(b) The Company does not currently own or control, and has never owned or
controlled, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, limited liability company, association or
other business entity. The Company is not a participant in any joint venture,
partnership or similar arrangement.

SECTION 4.3 Company Capital Stock.

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of (i) 100,000,000 shares of Company Common Stock, 35,253,776
of which are designated Series A Common Stock and 64,746,224 of which are
designated Series B Common Stock, and (ii) 50,000,000 shares of Company
Preferred Stock, 21,971,125 of which are designated Series A Preferred Stock. As
of the date of this Agreement, 34,253,776 shares of Series A Common Stock,
475,971 shares of Series B Common Stock and 18,895,168 shares of Series A
Preferred Stock have been issued and are outstanding. All such issued and
outstanding shares of Company Capital Stock have been duly authorized and
validly issued, are fully paid and nonassessable and were not issued in
violation of any preemptive or similar rights created by statute, the Company
Articles of Incorporation, the Company Bylaws or any agreement to which the
Company is a party or by which it is bound, and have been issued in compliance
with applicable federal and state securities or “blue sky” Laws. Section 4.3(a)
of the Company Disclosure Schedule sets forth, as of the date of this Agreement,
the name of each holder of shares of Company Capital Stock and the number of
shares of Company Common Stock and Company Preferred Stock held of record by
each such shareholder. There are no accrued or unpaid dividends with respect to
any issued and outstanding shares of Company Capital Stock that will not be
satisfied by the payment of the Merger Consideration hereunder.

 

9



--------------------------------------------------------------------------------

(b) As of the date of this Agreement, there are no outstanding options,
warrants, calls, rights of conversion or other rights, agreements, arrangements
or commitments of any kind or character, relating to the Company Capital Stock
or the capital stock of any other Company to which the Company is a party, or by
which it is bound, obligating the Company to issue, deliver or sell, or cause to
be issued, delivered or sold, any shares of its capital stock, other than
outstanding Company Options representing the right to purchase an aggregate of
6,270,470 shares of Series B Common Stock, and outstanding Company Warrants to
purchase an aggregate of 400,000 shares of Series A Common Stock.

(c) Except as set forth in Section 4.3(c) of the Company Disclosure Schedule,
there are (i) no rights, agreements, arrangements or commitments of any kind or
character, whether written or oral, relating to the capital stock of the Company
to which the Company is a party, or by which it is bound, obligating the Company
to repurchase, redeem or otherwise acquire any issued and outstanding shares of
capital stock of the Company; (ii) no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other similar rights with
respect to the Company, (iii) no voting trusts, shareholder agreements, proxies
or other agreements or understandings in effect to which the Company is a party
with respect to the governance of the Company or the voting or transfer of any
shares of capital stock of the Company and (iv) no authorized or outstanding
bonds, debentures, notes or other indebtedness, the holders of which have the
right to vote (or convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire securities having the right to vote) with the Company’s
shareholders on any matter.

SECTION 4.4 Conflicts. Assuming all consents, waivers, approvals,
authorizations, orders, permits, declarations, filings, registrations and
notifications and other actions set forth in Section 4.5 have been obtained or
made, the execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations hereunder, and the consummation by
the Company of the transactions contemplated by this Agreement, does not and
will not (i) conflict with or result in a violation of the Company Articles of
Incorporation or Company Bylaws; (ii) conflict with or result in a violation of
any Governmental Order or Law applicable to the Company or its assets or
properties or (iii) result in a material breach of, or constitute a material
default (or event which with the giving of notice or lapse of time, or both,
would become a material default) under, or give rise to any rights of
termination, amendment, modification, acceleration or cancellation of or loss of
any benefit under, or result in the creation of any Encumbrance on any of the
assets or properties of the Company pursuant to, any Contract to which the
Company is a party, or by which any of the assets or properties of the Company
is bound or affected.

SECTION 4.5 Consents, Approvals, Etc. Except as set forth in Section 4.5 of the
Company Disclosure Schedule, no consent, waiver, approval, authorization, order
or permit of, or declaration, filing or registration with, or notification to,
any Governmental Authority or other Person is required to be made or obtained by
the Company in connection with the execution and delivery of this Agreement by
the Company, the performance by the Company of its obligations hereunder, or the
consummation by the Company of the transactions contemplated by this Agreement,
except: (i) the filing of the Articles of Merger pursuant to the OBCA;
(ii) applicable requirements, if any, under the OBCA, federal or state
securities or “blue sky” Laws; and (iii) where the failure to obtain such
consent, waiver, approval, authorization, order or permit, or to make such
declaration, filing, registrations or notification would not adversely affect
the Company in any material respect.

SECTION 4.6 Financial Statements. The Company has prepared, or caused to be
prepared, and made available to Parent or its advisors the audited or reviewed
(as applicable) financial statements of the Company (including the balance sheet
and the related statements of income and cash flows of the Company) as of and
for each of the fiscal years ended December 31, 2011 (reviewed), December 31,
2010 (reviewed) and December 31, 2009 (audited) (the “Company Financial
Statements”). Except as set forth therein, the Company Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods indicated therein and with each other, and present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company as of the respective dates and during the respective periods
indicated therein. The unaudited balance sheet of the Company as of June 30,
2012 shall be referred to in this Agreement as the “Current Balance Sheet” and
the date thereof shall be referred to in this Agreement as the “Balance Sheet
Date.”

 

10



--------------------------------------------------------------------------------

SECTION 4.7 Undisclosed Liabilities. The Company has no material Liability
except (i) as reflected in, reserved against or disclosed in the Company
Financial Statements; (ii) as incurred in the ordinary course of business since
the Balance Sheet Date (none of which results from, arises out of or relates to
any breach of contract, breach of contractual warranty, tort, infringement or
violation of law); (iii) for Liabilities arising from matters disclosed in the
Company Disclosure Schedule; (iv) as incurred under this Agreement or in
connection with the transactions contemplated hereby; or (v) as set forth in
Section 4.7 of the Company Disclosure Schedule.

SECTION 4.8 Certain Changes or Events. Except as contemplated by this Agreement,
between the Balance Sheet Date and the date of this Agreement, there has not
been, occurred or arisen:

(a) any event or condition of any kind or character that has had a Material
Adverse Effect;

(b) any issuance of (i) capital stock of the Company, except upon the exercise
of Company Options, Company Warrants or upon the conversion of Company Preferred
Stock into Company Common Stock, or (ii) any options, warrants, rights of
conversion or other rights, agreements, arrangements or commitments obligating
the Company to issue, deliver or sell any capital stock of the Company;

(c) any declaration, setting aside or payment of any dividend, or other
distribution or capital return in respect of any shares of capital stock of the
Company, or any redemption, repurchase or other acquisition by the Company of
any shares of capital stock of the Company;

(d) any sale, assignment, transfer, lease, license or other disposition, or
agreement to sell, assign, transfer, lease, license or otherwise dispose of, any
assets of the Company other than (i) Inventory in the ordinary course of
business or (ii) fixed assets having a value no greater than $10,000
individually, or $25,000 in the aggregate;

(e) any acquisition (by merger, consolidation or other combination, or
acquisition of stock or assets or otherwise) by the Company of any corporation,
partnership or other business organization, or any division thereof;

(f) any change in any method of financial or Tax accounting or financial or Tax
accounting practice used by the Company, other than such changes as are required
by GAAP or Tax Law, as applicable;

(g) any Tax election (including any change in election);

(h) except as set forth in Section 4.8(h) of the Company Disclosure Schedule,
(i) any employment, deferred compensation, severance or similar agreement
entered into or amended by the Company, except any employment agreement
providing for compensation of less than $10,000 per annum; (ii) any increase in
the compensation payable, or to become payable, by the Company to any directors,
officers, Company Employees, agents or representatives; (iii) any payment of or
provision for any bonus, stock option, stock purchase, profit sharing, deferred
compensation, pension, retirement or other similar payment or arrangement by the
Company; or (iv) any increase in the coverage or benefits available under any
benefit plan, payment or arrangement made to, for or with such directors,
officers, Company Employees, agents or representatives, other than which are
made pursuant to a contractual obligation or are required by applicable Law;

(i) any amendment or become subject to any Contract material to the Company,
other than as set forth in Section 4.15 of the Company Disclosure Schedule;

(j) any capital expenditure or commitment therefor in excess of $10,000
individually or $25,000 in the aggregate;

 

11



--------------------------------------------------------------------------------

(k) any changes by the Company in the conduct of its cash management customs and
practices, including, without limiting, implementing any actions to accelerate
the collection of Accounts Receivable or delay the payment of Accounts Payable;

(l) any agreement, other than this Agreement, to take any actions specified in
this Section 4.8.

SECTION 4.9 Tax Matters.

(a) All material Tax Returns required to be filed by or with respect to the
Company have been timely filed (taking into account applicable extensions of
time to file) with the appropriate Governmental Authority, and all such Tax
Returns are complete and accurate in all material respects. All Taxes shown as
due on such Tax Returns have been paid.

(b) No deficiency for any material amount of Taxes has been proposed, asserted
or assessed in writing by any Governmental Authority against the Company, which
remains unpaid, except for any deficiencies that are being contested in good
faith by appropriate proceedings. There are no audits, examinations or other
administrative or judicial proceedings currently ongoing or pending with respect
to any material Taxes of the Company. There are no waivers or extensions of any
statute of limitations currently in effect with respect to Taxes of the Company.

(c) There are no material Encumbrances for Taxes (other than for current Taxes
not yet due and payable) upon the assets of the Company.

(d) All material Taxes required to be withheld or collected by the Company have
been withheld and collected and, to the extent required by Law, timely paid to
the appropriate Governmental Authority.

(e) The Company is not a party to, nor has any obligation under, any Tax
sharing, Tax allocation, Tax indemnity or similar agreement or arrangement.

(f) The Company has not been a United States real property holding corporation
within the meaning of Code Section 897(c)(2) during the applicable period
described in Code Section 897(c)(1)(A)(ii).

(g) The Company has not received from any foreign, federal, state or local
Taxing Authority (including jurisdictions where the Company has filed Tax
Returns) any (i) written notice indicating an intent to open an audit or other
review, or (ii) written notice of deficiency or proposed adjustment for any
amount of Tax proposed, asserted or assessed by any Taxing Authority against the
Company.

(h) The Company (i) has not been a member of an “affiliated Group” (as such term
is defined in Section 1504 of the Code) or filed or been included in a combined,
consolidated or unitary income Tax Return or (ii) has any liability for the
Taxes of any Person under Treasury Regulation Section 1.1502-6 (or similar
provision of Law), as a transferee or successor, by contract, or otherwise.

(i) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period ending
after the Closing Date as a result of any (i) change in method of accounting
requested on or prior to the Closing Date, (ii) “closing agreement,” as
described in Section 7121 of the Code (or any corresponding provision of state,
local or foreign income Tax Law) executed on or before the Closing Date,
(iii) prepaid amount received on or prior to the Closing Date, other than any
such amount received in the ordinary course of business, (iv) excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local, or non-U.S. income Tax Law)
attributable to events occurring before the Closing Date, (v) installment sale
or open transaction disposition made on or prior to the Closing Date, or
(vi) election under Section 108(i) of the Code attributable to events occurring
before the Closing Date.

 

12



--------------------------------------------------------------------------------

(j) The Company is not a party to any agreement, contract, arrangement or plan
that has resulted or in connection with the transactions contemplated by this
Agreement, could result, separately or in the aggregate, in the payment of any
“excess parachute payment” within the meaning of Section 280G of the Code (or
any corresponding provision of Tax Law).

(k) The Company has not distributed stock of another Person, and has not had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 and 361 of the Code.

(l) The Company has not been a party to any “reportable transaction,” as defined
in Section 6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b).

(m) The Company has never had a permanent establishment (within the meaning of
an applicable Tax treaty) or otherwise has an office or fixed place of business
or is subject to income Tax in a country other than the country in which it is
organized.

(n) To the Knowledge of the Company, each agreement, contract, or other
arrangement to which the Company is a party that is a “nonqualified deferred
compensation plan” subject to Section 409A of the Code has been maintained in
good faith compliance with Section 409A of the Code and the regulations
thereunder and no amount under any such agreement, contract, or other
arrangement is or has been subject to the interest and additional Tax set forth
under Section 409A of the Code. The Company does not have any actual or
potential obligation to reimburse or otherwise “gross-up” any Person for the
interest or additional Tax set forth under Sections 4999 or 409A of the Code.

SECTION 4.10 Litigation and Governmental Orders. As of the date of this
Agreement, (i) there are no Actions pending or, to the Knowledge of the Company,
threatened against the Company, any of the assets or properties of the Company,
or any of the directors and officers of the Company in their capacity as
directors or officers of the Company, and (ii) neither the Company nor its
assets and properties are subject to any Governmental Order relating
specifically to the Company or any of its assets or properties.

SECTION 4.11 Compliance with Laws. The Company is in compliance with all
applicable Laws, except for such non-compliance which, individually or in the
aggregate, would not have a Material Adverse Effect on the Company. Since
January 1, 2009, the Company has not received any written notice from any
Governmental Authority to the effect that the Company is not in compliance with
any applicable Law.

SECTION 4.12 Permits. Section 4.12 of the Company Disclosure Schedule sets forth
a true and complete list of all material Permits required to permit the Company
to conduct the Business. As of the date of this Agreement, all of the material
Permits held by or issued to the Company are in full force and effect, and the
Company is in compliance in all material respects with each such Permits held by
or issued to it. Since January 1, 2009, the Company has not received any written
notice from any Governmental Authority to the effect that the Company is not in
compliance with any Permit.

SECTION 4.13 Tangible Property.

(a) The Company does not own any real property. Section 4.13(a) of the Company
Disclosure Schedule contains a true, correct and complete list of each item of
real property that, as of the date of this Agreement, is leased from a third
party by the Company (“Leased Real Property”). The Company has a valid and
subsisting leasehold interest in all Leased Real Property leased by it, in each
case free and clear of all Encumbrances, other than Permitted Encumbrances. With
respect to each such leasehold interest, the Company has not violated and is not
currently in violation of any of the terms or conditions under any leases
relating to the Leased Real Property in any material respect, and, to the
Knowledge of the Company, all of the material covenants to be performed by the
lessor under such leases have been fully performed.

 

13



--------------------------------------------------------------------------------

(b) The Company has valid and subsisting ownership or leasehold interests in all
of the material tangible personal assets and properties used or leased for use
by the Company in connection with the conduct of the Business, free and clear of
all Encumbrances, other than Permitted Encumbrances.

(c) As of the date of this Agreement, there are no pending, or to the Knowledge
of the Company, threatened, condemnation or similar proceedings against the
Company or otherwise relating to the Leased Real Property, nor has the Company
received any written notice of the same.

SECTION 4.14 Proprietary Rights.

(a) Section 4.14(a) of the Company Disclosure Schedule sets forth as of the date
of this Agreement, a true, correct and complete list of all registered
Proprietary Rights and pending applications therefor and all unregistered
trademarks, trade names, and service marks material to the Company as follows:
(i) for each registered trademark, trade name or service mark, or application
therefor, the application serial number or registration number thereof, if
applicable, the class of goods or the description of the goods or services
covered thereby, the countries in which such trade name or trademark is
registered or in which registration is being applied for, and the expiration
date for each country in which such trademark or trade name has been registered;
(ii) for each registered patent or copyright, or application therefor, the
number and date of registration or application thereof for each country in which
a patent or copyright has been registered or in which registration is being
applied for and (iii) for each unregistered patent, trademark, trade name,
service mark or copyright, a brief description thereof.

(b) The Company owns or has a valid license or other right to use all
Proprietary Rights and Technology necessary to the conduct of the Business, and
such Proprietary Rights will not cease to be valid rights of the Company by
reason of the execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations hereunder, or the consummation by
the Company of the transactions contemplated by this Agreement. The Company has
not received any written notice as of the date of this Agreement of any alleged
invalidity with respect to any of such Proprietary Rights.
The Company’s operations and business do not infringe or misappropriate the
Proprietary Rights of any Person. The Company has taken reasonable steps to
maintain and protect as confidential and proprietary all of its trade secrets
and other non-public proprietary information, or any alleged infringement of any
Proprietary Rights of others due to any activity by the Company in connection
with the conduct of the Business. To the Knowledge of the Company, no third
party has interfered with, infringed upon, misappropriated or otherwise come
into conflict with any of the Intellectual Property.

SECTION 4.15 Certain Contracts.

(a) Section 4.15(a) of the Company Disclosure Schedule contains a true, correct
and complete list of all Contracts referred to in clauses (i) through (xi),
inclusive, of this Section 4.15 to which the Company is a party (each, a “Listed
Contract” and, collectively, the “Listed Contracts”). True, correct and complete
copies of each Listed Contract have been made available to Parent or its
advisors:

(i) each Contract that involves performance of services or delivery of goods or
materials or other sales of assets not the in ordinary course of business by the
Company of an amount or value in excess of $5,000;

(ii) each Contract that involves performance of services or delivery of goods or
materials or other sales of assets not the in ordinary course of business to the
Company of an amount or value in excess of $5,000;

(iii) each note, debenture, guarantee, loan, credit or financing agreement or
instrument, or other Contract for money borrowed or evidencing an Encumbrance
(other than a Permitted Encumbrance), including any agreement or commitment for
future loans, credit or financing;

 

14



--------------------------------------------------------------------------------

(iv) each employment agreement involving annual salary and guaranteed bonus
payments by the Company in excess of $10,000;

(v) each Contract with any labor union or other employee representative of a
group of employees relating to wages, hours and other conditions of employment;

(vi) each lease, rental or occupancy agreement, installment and conditional sale
agreement, and other Contracts affecting the ownership of, leasing of, title to,
use of, or any leasehold or other interest in, any real property involving
individual annual payments in excess of $10,000 and which is not terminable by
the Company without penalty on 30 days’ notice or less;

(vii) each license agreement or other similar Contract with respect to any
Proprietary Rights (other than “off the shelf” and other standard license
agreements or contracts that are generally available to others);

(viii) each joint venture agreement, partnership agreement, limited liability
company agreement or other agreement involving a merger, consolidation or
similar business combination;

(ix) each Contract requiring capital expenditures after the date of this
Agreement in an amount in excess of $10,000 which is not terminable by the
Company without penalty on 30 days’ notice or less;

(x) each Contract between the Company, on the one hand, and any director,
officer or Affiliate of the Company, on the other hand (other than employment
arrangements, stock option agreements, or other similar agreements or
arrangements entered into in the ordinary course of business); and

(xi) each Contract involving any resolution or settlement of any actual or
threatened Action during the past 3 years;

(xii) each Contract containing covenants presently limiting, in any material
respect, the freedom of the Company to compete with any Person in any line of
business or in any area or territory.

(b)(i) Each Listed Contract is in full force and effect and represents a legally
valid and binding obligation of the Company; (ii) the Company has performed, in
all material respects, all obligations required to be performed by it under each
of the Listed Contracts; (iii) the Company is not in material breach or
violation of, or material default under, any of the Listed Contracts, nor has
the Company received any written notice that it has materially breached,
violated or defaulted under any of the Listed Contracts; and (iv) to the
Knowledge of the Company, no other party to any Listed Contract is in material
breach or violation of, or material default under, any of the Listed Contracts.

SECTION 4.16 Employee Benefit Matters.

(a) Section 4.16(a) of the Company Disclosure Schedule contains a true, correct
and complete list of each employee benefit plan (including any “employee benefit
plan” as defined in Section 3(3) of ERISA) maintained or contributed to by the
Company, or under which current or former employees of the Company benefit
(each, a “Company Benefit Plan” and, collectively, the “Company Benefit Plans”).
The Company has made available to Parent and its agents and representatives
copies of (i) each Company Benefit Plan, including schedules and financial
statements attached thereto; (ii) the most recent annual report (Form 5500)
filed with the IRS with respect to each such Company Benefit Plan; (iii) each
trust agreement and any other material written agreement relating to each such
Company Benefit Plan; (iv) the most recent summary plan description for each
such Company Benefit Plan for which a summary plan description is required,
together with any summary of material modifications thereto and (v) the most
recent determination or opinion letter issued by the IRS with respect to any
such Company Benefit Plan intended to be qualified under Section 401(a) of the
Code.

 

15



--------------------------------------------------------------------------------

(b) Each Company Benefit Plan is in compliance in all material respects with the
applicable requirements of ERISA and the Code, and no event has occurred and
there exists no condition or set of circumstances in connection with which the
Company or any Company Benefit Plan could be subject to any material liability
under the terms of such Company Benefit Plans, ERISA, the Code or any other
applicable Law other than in the ordinary course. There are no audits, inquiries
or proceedings pending or, to the Knowledge of the Company, threatened by the
IRS or any other Governmental Authority with respect to any Company Benefit Plan
(other than routine claims for benefits in the normal course).

(c) All contributions or payments required to have been made under the terms of
any Employee Plan have been made. Contributions that are not yet due have been
accrued on the Financial Statements.

(d) The Company does not contribute, nor within the six-year period ending on
the date hereof has it contributed or been obligated to contribute, to any plan,
program or agreement which is a “multiemployer plan” (as defined in
Section 3(37) of ERISA) or which is subject to Section 412 of the Code or
Section 302 or Title IV of ERISA

(e) No Company Benefit Plan provides medical, surgical, hospitalization, death
or similar benefits (whether or not insured) for current or former Company
Employees for periods extending beyond the last day of the month of their
retirement or other termination of service, except (i) to the extent required by
applicable Law, including, without limitation, Section 4980B of the Code and
Part 6 of Subtitle B of Title I of ERISA, (ii) disability benefits attributable
to disabilities that occur prior to retirement or other termination of service,
and (iii) conversion rights.

(f) No condition exists that would prevent the Company from amending or
terminating any Company Benefit Plan providing health or medical benefits in
respect of any active Company Employee, except for standard notice, consents,
and termination fees.

(g) For purposes of this Section 4.16, any reference to the Company shall be
deemed to refer also to any entity which is under common control or affiliated
with the Company within the meaning of Section 4001 of ERISA and/or Section 414
of the Code.

SECTION 4.17 Labor Matters.

(a) The Company is not a party to any labor agreement with respect to its
employees with any labor organization, group or association, nor, to the
Knowledge of the Company, have there been any attempts to organize the employees
of the Company during the three-year period prior to the date of this Agreement.
As of the date of this Agreement, there is no labor strike, labor disturbance or
work stoppage pending against the Company. Within the past three-year period,
the Company has not incurred any liability or obligation under the Workers
Adjustment and Retraining Notification Act or any other similar state or local
law that remains unsatisfied.

(b) Section 4.17(b) of the Company Disclosure Schedule identifies for each
Company Employee, his or her (i) name, (ii) position or job title, (iii) base
salary or wages earned in the year ended December 31, 2011, (iv) bonus or other
compensation earned in the year ended December 31, 2011 and (v) current base
salary or wages

(c) The Company has classified each individual who currently performs services
for or on behalf of such Company as a contractor or employee in accordance with
all applicable Law.

 

16



--------------------------------------------------------------------------------

(d) To the Knowledge of the Company, there are no claims against the Company by
any Person for unpaid wages, wrongful termination, accidental injury or death,
sexual harassment or discrimination or violation of any Law.

(e) The Company has on file a valid Form I-9 for each Company Employee hired by
it on or after November 7, 1986 and for each employee whose employment with it
terminated on or after October 1, 2005. All Company Employees are (i) United
States citizens or lawful permanent residents of the United States, (ii) aliens
whose right to work in the United States is unrestricted, (iii) aliens who have
valid, unexpired work authorization issued by the U.S. Department of Homeland
Security or (iv) aliens who have been continually employed by the Company since
November 6, 1986. The Company has not been the subject of an immigration
compliance or employment visit from, nor has it been assessed any fine or
penalty by, or been the subject of any order or directive of, the United States
Department of Labor or the U.S. Department of Homeland Security.

SECTION 4.18 Environmental Matters. To the Knowledge of the Company, (i) no
Hazardous Material is present at any of the Leased Real Property in violation in
any material respect of any applicable Environmental Law; (ii) the Company has
not engaged in any Hazardous Materials Activity in violation in any material
respect of any applicable Environmental Law; and (iii) no Action is pending or
has been threatened against the Company concerning any of the Hazardous
Materials Activities of the Company, or Hazardous Materials Activity on any of
the Leased Real Property.

SECTION 4.19 Related Party Transactions. No Related Party (i) has any direct or
indirect interest in any material asset used in or otherwise relating to the
Business, (ii) has entered into any material Contract, transaction or business
dealing involving the Company, (iii) is competing with the Company or (iv) has
any claim or right against the Company (other than rights to receive
compensation for services performed as an officer, director or employee of the
Company).

SECTION 4.20 Brokers. Except for KippsDeSanto & Co., which is entitled to
certain advisory fees in connection with this Agreement and the transactions
contemplated by this Agreement, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon any arrangements
made by or on behalf of the Company.

SECTION 4.21 Government Contracts.

(a) A true and complete list of each Government Contract that the Company is a
party to is listed in Section 4.21(a) of the Company Disclosure Schedule. True,
correct and complete copies of each Government Contract have been made available
to Parent or its advisors

(b) With respect to each Government Contract (i) neither the United States
government nor any prime contractor or subcontractor thereof has notified the
Company in writing that the Company has breached or violated any Law,
certification, representation, clause, provisions or requirement pertaining to
any such Government Contract in any material respect, (ii) the Company has not
received any written notice of termination for convenience, notice of
termination for default, cure notice or show cause notice pertaining to any such
Government Contract, (iii) as of the date of this Agreement, other than in the
ordinary course of business, to the Knowledge of the Company, no cost incurred
by the Company pertaining to any such Government Contract has been questioned or
challenged, is the subject of any audit or investigation or has been disallowed
by any Governmental Authority, and (iv) as of the date of this Agreement, no
payments due to the Company pertaining to any such Government Contract has been
withheld or set off, nor has any written claim been made to withhold or set off
money, and the Company is entitled to all payments received to date with respect
thereto.

(c) To the Knowledge of the Company, (i) neither the Company nor any officer,
Company Employee or consultant, agent or representative authorized to act on
behalf of the Company is, or since January 1, 2007 has been, under
administrative, civil or criminal investigation, indictment or information by
Governmental Authority or under any audit or investigation by the Company with
respect to any alleged act or omission arising under or relating to any
Government Contract, offer or bid, and (ii) the Company has made no voluntary
disclosure with respect to any alleged irregularity, mischarging, misstatement,
or omission arising under or related to any Government Contract, offer or bid
that has led or would be reasonably likely to lead, either before or after the
Closing Date, to any of the consequences set forth in clauses (i) or (ii) above
or any other damage, penalty assessment, recoupment or payment or disallowance
of cost.

 

17



--------------------------------------------------------------------------------

(d) Neither the Company nor any officer or, to the Knowledge of the Company, any
Company Employee or consultant, agent or representative authorized to act on
behalf of the Company has been suspended, proposed for debarment or debarred
from participation in the award of any Government Contract, offer or bid with
the United States government or any other Governmental Authority (excluding for
this purpose ineligibility to bid on certain Government Contracts due to
generally applicable bidding requirements).

SECTION 4.22 Insurance. Set forth in Section 4.22 of the Company Disclosure
Schedule is a true and complete list and description of each insurance policy
currently in effect that covers the Company (including self-insurance),
specifying as to each policy (a) the carrier, (b) policy number, (c) expiration
date, (d) amount of annual premiums, (e) type of coverage provided, and
(f) whether such policy is claims or occurrence based. Such policies are in full
force and effect, all premiums thereon have been paid, and the Company is
otherwise in compliance in all material respects with the terms and provisions
of such policies. The Company is not in material default under any of the
insurance policies set forth in Section 4.22 of the Company Disclosure Schedule
(or required to be set forth in Section 4.22 of the Company Disclosure Schedule)
and, to the Knowledge of the Company, there exists no event, occurrence,
condition or act (including the Merger) which, with the giving of notice, the
lapse of time or the happening of any other event or condition, would become a
default thereunder. The Company has not received any notice of cancellation or
non-renewal of any such policy or arrangement nor has the termination of any
such policies or arrangements been threatened in writing, and there exists no
event, occurrence, condition or act which, with the giving of notice or the
lapse of time, would entitle any insurer to terminate or cancel any such
policies. Section 4.22 of the Company Disclosure Schedule also sets forth a list
of all pending claims and the claims history for the Company during the past
five (5) years (including with respect to insurance obtained during such period
but not currently maintained).

SECTION 4.23 Accounts Receivable; Accounts Payable; Accrued Liabilities.

(a) Except as set forth in Section 4.23 of the Company Disclosure Schedule, the
Accounts Receivable have arisen from bona fide transactions in the ordinary
course of business and will be good and collectible in full in the ordinary
course of business, and in any event not later than 120 days after the Closing
Date, and none of such accounts receivable is, or at the Closing Date will be,
subject to any valid counterclaim or right of set-off, other than counterclaims
or rights of set-off since the Balance Sheet Date arising in the ordinary course
of business or as reserved for on the Balance Sheet.

(b) The Accounts Payable and Accrued Liabilities have arisen in bona fide arm’s
length transactions in the ordinary course of business. There are no unpaid
invoices or bills representing amounts alleged to be owed by the Company, or
other alleged obligations of the Company, which the Company has disputed or
determined to dispute or refuse to pay. Since the Balance Sheet Date, the
Company has paid its account payables on a timely basis in the ordinary course
of business consistent with past practice.

SECTION 4.24 Inventory. Except as set forth in Section 4.24 of the Company
Disclosure Schedule, (i) the Inventory is in the physical possession or control
of the Company and (ii) none of the Inventory has been pledged as collateral or
otherwise is subject to any Encumbrance (other than any Permitted Encumbrance or
any Encumbrance imposed as a matter of law) or is held on consignment from
others. The Inventory was acquired or produced by the Company in the ordinary
course of business, consistent with past practice. Subject to any reserves
reflected in the Financial Statements, the Inventory is good and merchantable
and is of a quality and quantity useable and salable by the Company in the
ordinary course of business in all material respects.

SECTION 4.25 Customers and Suppliers. Section 4.25 of the Disclosure Schedule
sets forth a true and complete list of the top ten (10) customers and suppliers
of the Company, based on sales volume, for the period beginning on January 1,
2011 and ending on the date hereof. Except as set forth in Section 4.25 of the
Company Disclosure Schedule, (a) to the Knowledge of the Company, no such
supplier or customer has canceled or otherwise terminated, or threatened in
writing to cancel or otherwise terminate, its relationship with the Company and
(b) no customer of the Company has any re-stocking rights or similar right to
return any non-defective products to the Company for reimbursement or credit.

 

18



--------------------------------------------------------------------------------

SECTION 4.26 Bank Accounts; Powers of Attorney. Section 4.26 of the Company
Disclosure Schedule sets forth a true and complete list of (i) the name and
address of each bank or financial institution in which the Company has an
account or safe deposit box, the number of any such account or any such box and
the names of all Persons authorized to draw thereon or to have access thereto
and (ii) the names of all Persons, if any, holding powers of attorney from the
Company and a summary statement of the terms thereof.

SECTION 4.27 Product Warranties.

(a) Section 4.27(a) of the Company Disclosure Schedule contains a form of each
product warranty relating to products produced or sold by the Company or
services performed by the Company at any time during the five-year period
preceding the date of this Agreement.

(b) Except as set forth in Section 4.27(b) of the Company Disclosure Schedule,
to the Knowledge of the Company, no material defect exists in any design,
materials, manufacture or otherwise in any products designed, manufactured,
marketed or sold by the Company during the past five (5) years or any defect in,
or replacement of, any such products which could give rise to any material
claim.

(c) Except as provided in any of the standard product warranties described in
Section 4.27(a) of the Company Disclosure Schedule and as otherwise set forth in
Section 4.27(c) of the Company Disclosure Schedule, the Company has not sold any
products or services which are subject to an extended warranty of the Company
beyond the lesser of two (2) years from the date of installation or thirty
(30) months from the date of shipment, whichever comes first, and which warranty
has not yet expired.

(d) To the Knowledge of the Company, each of the products of the Company has
been designed and manufactured in all material respects to meet and comply with
all U.S. governmental requirements applicable to the Company and contractually
agreed-to customer specifications, in any case, currently in effect. To the
Knowledge of the Company, there are no statements, citations or decisions by any
Governmental Authority or any product testing laboratory stating that any
product of the Company is unsafe or fails to meet any standards, whether
mandatory or voluntary, promulgated by such Governmental Authority or testing
laboratory, as the case may be, nor have there been any mandatory or voluntary
recalls of any product of the Company. To the knowledge of the Company, there
has been no pattern of defects in the design, construction, manufacture,
assembly or installation of any product designed, manufactured, marketed or sold
by the Company nor any fact relating to any such product that may impose a duty
on the Company to recall any product or warn any customer of a defect in any
product.

SECTION 4.28 Improper Payments. Neither the Company nor, to the Knowledge of the
Company, any of the Company’s directors, officers, Company Employees or agents
or representatives authorized to act on behalf of the Company has (a) used any
funds of the Company for unlawful contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials or others or established or maintained any unlawful or
unrecorded funds in violation of Section 104 of the Foreign Corrupt Practices
Act of 1977, as amended, or any other applicable Law in jurisdictions in which
the Company operates or (b) accepted or received any unlawful contributions,
payments, expenditures or gifts.

SECTION 4.29 Export Control Regulations.

(a) Section 4.29(a) of the Company Disclosure Schedule contains a true and
complete list of (i) all current and active import and export licenses issued by
the United States federal government for the products imported or exported by
the Company and for the procurement by the Company of materials related to the
manufacture of its products; (ii) a complete and current accounting of licensing
exemptions used by the Company for products being imported or exported; and
(iii) all export related agreements, including, but not limited to, technical
assistance agreements, manufacturing license agreements, distribution and
warehousing agreements with any non-U.S. entity for the manufacture of export
controlled designs or for the transfer of technical information between the
Company and a non-U.S. Person.

 

19



--------------------------------------------------------------------------------

(b) Section 4.29(b) of the Company Disclosure Schedule contains a true and
complete list of all voluntary disclosures made, currently in process or
proposed for submission to the U.S. Government by the Company with respect to
import and export matters within the last five (5) years.

(c) The Company has an export compliance program that has been administered in
such a manner as to reasonably assure that the Company has been conducted in
compliance in all material respects with the U.S. Government regulations
regarding the export of commercial and defense related products and technology.

SECTION 4.30 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV (as modified by the
Company Disclosure Schedule), neither the Company nor any other Person makes any
other express or implied representation or warranty with respect to the Company
or the transactions contemplated by this Agreement, and the Company disclaims
any other representations or warranties, whether made by the Company or any of
its Affiliates, officers, directors, employees, agents or representatives.
Except for the representations and warranties contained in Article IV hereof (as
modified by the Company Disclosure Schedule), the Company hereby disclaims all
liability and responsibility for any representation, warranty, statement, or
information made, communicated, or furnished (orally or in writing) to Parent or
its Affiliates or representatives (including any opinion, information,
projection, or advice that may have been or may be provided to Parent by any
director, officer, employee, agent, consultant, or representative of the Company
or any of its Affiliates). The Company makes no representations or warranties to
Parent regarding any projection or forecast regarding future results or
activities or the probable success or profitability of the Company.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby jointly and severally represent and warrant to the
Company as follows:

SECTION 5.1 Authority. Each of Parent and Merger Sub has all requisite corporate
power and authority to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by each of Parent and Merger Sub, the
performance by each of Parent and Merger Sub of its respective obligations
hereunder, and the consummation by each of Parent and Merger Sub of the
transactions contemplated by this Agreement, have been duly authorized by the
Board of Directors of each of Parent and Merger Sub and no other corporate or
other action on the part of either Parent or Merger Sub is necessary to
authorize the execution and delivery of this Agreement by each of Parent and
Merger Sub, the performance by each of Parent and Merger Sub of its respective
obligations hereunder or the consummation by each of Parent and Merger Sub of
the transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by each of Parent and Merger Sub and, assuming due
authorization, execution and delivery by the Company, this Agreement constitutes
a legally valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
except as such enforceability may be limited by principles of public policy, and
subject to (i) the effect of any applicable Law of general application relating
to bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights and relief of debtors generally and (ii) the effect of rules
of Law and general principles of equity, including rules of Law and general
principles of equity governing specific performance, injunctive relief and other
equitable remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at Law).

SECTION 5.2 Organization. Each of Parent and Merger Sub is a corporation duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, and has all requisite corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it, and to carry on its business in all material respects as
currently conducted. Parent is duly qualified to do business as a foreign
corporation, and is in good standing, under the Laws of each jurisdiction in
which the character of its properties owned, operated or leased, or the nature
of its activities, makes such qualification necessary, except in those
jurisdictions where the failure to be so qualified or in good standing would not
have a material adverse effect on the ability of Parent to perform its
obligations under this Agreement or consummate the transactions contemplated by
this Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 5.3 Conflicts. Assuming all consents, approvals, authorizations, filings
and notifications and other actions set forth in Section 5.4 have been obtained
or made, the execution and delivery of this Agreement by each of Parent and
Merger Sub, the performance by each of Parent and Merger Sub of its obligations
hereunder, and the consummation by each of Parent and Merger Sub of the
transactions contemplated by this Agreement, does not and will not (i) conflict
with or result in a material violation of the organizational documents of Parent
or Merger Sub; (ii) conflict with or result in a material violation of any
Governmental Order or Law applicable to Parent or Merger Sub or their respective
assets or properties; or (iii) result in a material breach of, or constitute a
material default (or event which with the giving of notice or lapse of time, or
both, would become a material default) under, or give rise to any rights of
termination, amendment, modification, acceleration or cancellation of or loss of
any benefit under, or result in the creation of any Encumbrance on any of the
assets or properties of Parent or Merger Sub pursuant to, any Contract to which
Parent or Merger Sub is a party, or by which any of the assets or properties of
Parent or Merger Sub is bound or affected, except, in the case of clauses
(ii) and (iii) of this Section 5.3, as would not have a material adverse effect
on the ability of Parent or Merger Sub to perform its respective obligations
under this Agreement or consummate the transactions contemplated by this
Agreement.

SECTION 5.4 Consents, Approvals, Etc. No consent, waiver, approval,
authorization, order or permit of, or declaration, filing or registration with,
or notification to, any Governmental Authority or third party is required to be
made or obtained by Parent or Merger Sub in connection with the execution and
delivery of this Agreement by each of Parent and Merger Sub, the performance by
each of Parent and Merger Sub of its respective obligations hereunder, or the
consummation by each of Parent and Merger Sub of the transactions contemplated
by this Agreement, except (i) the filing of the Articles of Merger pursuant to
the OBCA; (ii) applicable requirements, if any, under the OBCA, federal or state
securities or “blue sky” Laws; (iii) the approval of Parent’s banking syndicate;
and (iv) where the failure to obtain such consent, approval, authorization or
action, or to make such filing or notification would not, when taken together
with all other such failures by Parent and Merger Sub, have a material adverse
effect on the ability of Parent or Merger Sub to perform its respective
obligations under this Agreement or consummate the transactions contemplated by
this Agreement.

SECTION 5.5 Litigation and Governmental Orders. As of the date of this
Agreement, (i) there are no Actions pending against Parent, Merger Sub or any
other Subsidiaries of Parent (“Parent Subsidiaries”), or any of the assets or
properties of Parent, Merger Sub or any Parent Subsidiaries, or any of the
directors or officers of Parent, Merger Sub or any Parent Subsidiaries in their
capacity as directors or officers of Parent, Merger Sub or any Parent
Subsidiaries that would have a material adverse effect on the ability of Parent
or Merger Sub to perform its respective obligations under this Agreement or
consummate the transactions contemplated by this Agreement and (ii) Parent,
Merger Sub and the Parent Subsidiaries and their respective assets and
properties are not subject to any material Governmental Order that would prevent
either Parent or Merger Sub from performing its respective obligations under
this Agreement or consummating the transactions contemplated by this Agreement.

SECTION 5.6 Due Diligence Investigation. Parent has had an opportunity to
discuss the business, management, operations and finances of the Company with
its officers, directors, employees, agents, representatives and affiliates, and
has had an opportunity to inspect the facilities of the Company. Parent has
conducted its own independent investigation of the Company. In making its
decision to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement, Parent has relied solely upon the
representations and warranties of the Company set forth in Article IV (and
acknowledges that such representations and warranties are the only
representations and warranties made by the Company) and has not relied upon any
other information provided by, for or on behalf of the Company or its agents or
representatives, to Parent in connection with the transactions contemplated by
this Agreement. Parent has entered into the transactions contemplated by this
Agreement with the understanding, acknowledgement and agreement that no
representations or warranties, express or implied, are made with respect to any
projection or forecast regarding future results or activities or the probable
success or profitability of the Company.

 

21



--------------------------------------------------------------------------------

SECTION 5.7 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon any arrangements made by
or on behalf of Parent, Merger Sub or any of their respective Affiliates.

SECTION 5.8 No Prior Activities. Merger Sub has not incurred nor will it incur
any liabilities or obligations, except those incurred in connection with its
organization and with the negotiation of this Agreement and the performance of
its obligations hereunder and the consummation of the transactions contemplated
by this Agreement, including the Merger. Except as contemplated by this
Agreement, Merger Sub had not engaged in any business activities of any type or
kind whatsoever, or entered into any agreements or arrangements with any Person,
or become subject to or bound by any obligation or undertaking. As of the date
of this Agreement, all of the issued and outstanding capital stock of Merger Sub
is owned beneficially and of record by Parent, free and clear of all
Encumbrances (other than those created by this Agreement and the transactions
contemplated by this Agreement).

ARTICLE VI

ADDITIONAL AGREEMENTS

SECTION 6.1 No Solicitation. During the Pre-Closing Period, the Company shall
not, and shall direct each of its officers, directors, affiliates, shareholders
and employees and any investment banker, attorney or other advisor or
representative retained by the Company (all of the foregoing collectively being
the “Company Representatives”) not to, directly or indirectly, (i) solicit,
initiate, seek, encourage, facilitate, support or induce the making, submission
or announcement of any inquiry, expression of interest, proposal or offer that
constitutes, or would reasonably be expected to lead to, an Acquisition
Proposal, (ii) enter into, participate in, maintain or continue any negotiations
regarding, or deliver or make available to any Person any non-public information
with respect to, or take any other action regarding, any inquiry, expression of
interest, proposal or offer that constitutes, or would reasonably be expected to
lead to, an Acquisition Proposal, (iii) agree to, accept, approve, endorse or
recommend (or publicly propose or announce any intention or desire to agree to,
accept, approve, endorse or recommend) any Acquisition Proposal, (iv) enter into
any letter of intent or any other Contract contemplating or otherwise relating
to any Acquisition Proposal or (v) submit any Acquisition Proposal to the vote
of the shareholders of the Company. The Company shall immediately cease and
cause to be terminated any and all existing activities, discussions or
negotiations with any Persons conducted prior to or on the date of this
Agreement with respect to any Acquisition Proposal.

SECTION 6.2 Conduct of the Company Prior to the Effective Time.

(a) Unless Parent otherwise consents in writing (which consent shall not be
unreasonably withheld, conditioned or delayed) and except as otherwise
contemplated by this Agreement or set forth in the Company Disclosure Schedule,
during the Pre-Closing Period, the Company shall conduct the Business in the
usual, regular and ordinary course.

(b) Except as otherwise contemplated by this Agreement or set forth in the
Company Disclosure Schedule, during the Pre-Closing Period, the Company shall
not do or cause to be done any of the following without the prior written
consent of Parent (which consent shall not be unreasonably withheld, conditioned
or delayed):

(i) issue (A) any capital stock of the Company, except upon the exercise of
Company Options or Company Warrants outstanding on the date of this Agreement or
upon the conversion of Company Preferred Stock into Company Common Stock, or
(B) any options, warrants, rights of conversion or other rights, agreements,
arrangements or commitments obligating the Company to issue, deliver or sell any
capital stock of the Company;

(ii) except in the ordinary course of business, create any Encumbrance on any
assets or properties (whether tangible or intangible) of the Company, other than
Permitted Encumbrances;

 

22



--------------------------------------------------------------------------------

(iii) sell, assign, transfer, lease, license or otherwise dispose of, or agree
to sell, assign, transfer, lease, license or otherwise dispose of, any assets of
the Company other than (i) Inventory in the ordinary course of business or
(ii) fixed assets having a value no greater than $10,000 individually, or
$25,000 in the aggregate;;

(iv)(A) enter into or amend any employment, deferred compensation, severance or
similar agreement, except any employment agreement providing for compensation of
less than $10,000 per annum; (B) increase the compensation payable, or to become
payable, by the Company to directors or officers of the Company or Company
Employees; (C) pay or make provision for the payment of any bonus, stock option,
stock purchase, profit sharing, deferred compensation, pension, retirement or
other similar payment or arrangement to any Company Employee, or any director or
officer of the Company; or (D) increase the coverage or benefits available under
any employee benefit plan, payment or arrangement made to, for or with any
director, officer, Company Employee, agent or representative, other than, with
respect to each of clauses (A), (B), (C) and (D), increases, payments or
provisions which are made pursuant to a contractual obligation or are required
by applicable Law;

(v) change any method of financial or Tax accounting or financial or Tax
accounting practice used by the Company, other than such changes required by
GAAP or Tax Law, as applicable;

(vi) amend the Company Articles of Incorporation or Company Bylaws;

(vii) declare, set aside or pay any dividend or distribution or other capital
return in respect of any shares of capital stock of the Company, or redeem,
purchase or acquire any shares of capital stock of the Company

(viii) incur any capital expenditure or commitment therefor in excess of $10,000
individually or $25,000 in the aggregate;

(ix) change the conduct of its cash management customs and practices, including,
without limiting, implementing any actions to accelerate the collection of
Accounts Receivable or delay the payment of Accounts Payable;

(x) amend or become subject to any Contract material to the Company; or

(xi) enter into any agreement to take, or cause to be taken, any of the actions
set forth in this Section 6.2(b).

SECTION 6.3 Access to Information. Subject to the terms of the Confidentiality
Agreement, during the Pre-Closing Period, upon reasonable notice and during
normal business hours, the Company shall, and shall cause the Company and each
Company Representative to, (i) afford the officers, employees and authorized
agents and representatives of Parent reasonable access to the offices,
properties, books and records of the Company and (ii) furnish to the officers,
employees and authorized agents and representatives of Parent such additional
financial and operating data and other information regarding the assets,
properties and business of the Company as Parent may from time to time
reasonably request in order to assist Parent in fulfilling its obligations under
this Agreement and to facilitate the consummation of the transactions
contemplated by this Agreement; provided, however, that Parent shall not
interfere with any of the operations or business activities of the Company.
Notwithstanding the foregoing, the Company shall not be required to provide
access to or disclose information where such access or disclosure would waive
the attorney-client privilege of the Company or contravene any Law or binding
agreement entered into prior to the date of this Agreement.

SECTION 6.4 Confidentiality. Parent and Merger Sub hereby agree to be bound by
and comply with the terms of the Confidentiality Agreement, which are hereby
incorporated into this Agreement by reference and shall continue in full force
and effect until the Effective Time, such that the information obtained by
Parent and Merger Sub, or their respective officers, employees, agents or
representatives, during any investigation conducted pursuant to Section 6.3, or
in connection with the negotiation and execution of this Agreement or the
consummation of the transactions contemplated by this Agreement, or otherwise,
shall be governed by the terms of the Confidentiality Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 6.5 Efforts; Consents; Regulatory and Other Authorizations.

(a) Each party to this Agreement shall use its commercially reasonable efforts
to (i) take, or cause to be taken, all appropriate action, and do, or cause to
be done, all things necessary, proper or advisable under applicable Law or
otherwise to promptly consummate and make effective the transactions
contemplated by this Agreement; (ii) obtain all authorizations, consents, orders
and approvals of, and give all notices to and make all filings with, all
Governmental Authorities and other third parties that may be or become necessary
for the performance of its obligations under this Agreement and the consummation
of the transactions contemplated by this Agreement, including those consents set
forth in the Company Disclosure Schedule; (iii) lift or rescind any injunction
or restraining order or other order adversely affecting the ability of the
parties to this Agreement to consummate the transactions contemplated by this
Agreement; and (iv) fulfill all conditions to the such party’s obligations under
this Agreement. Each party to this Agreement shall cooperate fully with the
other parties to this Agreement in promptly seeking to obtain all such
authorizations, consents, orders and approvals, giving such notices, and making
such filings. Notwithstanding the foregoing or anything to the contrary set
forth in this Agreement, in connection with obtaining such consents from third
parties, no party to this Agreement shall be required to make payments, commence
litigation or agree to modifications of the terms and conditions of any
agreements with third parties. The parties to this Agreement shall not take any
action that is reasonably likely to have the effect of unreasonably delaying,
impairing or impeding the receipt of any required authorizations, consents,
orders or approvals.

(b) In furtherance of and not in limitation of the terms of Section 6.5(a), the
Company shall use commercially reasonable efforts to obtain the adoption of this
Agreement by its shareholders to the extent required by the OBCA for the
consummation of the Merger. Without limiting the generality of the foregoing, as
promptly as practicable following the execution and delivery of this Agreement,
the Company shall submit this Agreement to the Company’s shareholders for
adoption at a meeting of the Company’s shareholders or by written consent of the
Company’s shareholders, which shall be called and held or solicited, as the case
may be, in accordance with the requirements of the OBCA and the Company Articles
of Incorporation and Company Bylaws (the “Company Shareholder Consent”). The
materials submitted to the Company’s shareholders in connection with the Company
Shareholder Consent shall include information regarding the Company, and a
summary of the material terms of this Agreement and the Merger.

SECTION 6.6 Further Action.

Subject to the terms and conditions provided in this Agreement, each of the
parties to this Agreement shall use its commercially reasonable efforts to
deliver, or cause to be delivered, such further certificates, instruments and
other documents, and to take, or cause to be taken, such further actions, as may
be necessary, proper or advisable under applicable Law to consummate and make
effective the transactions contemplated by this Agreement.

SECTION 6.7 Employee Benefit Matters.

(a) Following the Effective Time, Parent, in its sole discretion, will either
(a) continue (or cause the Surviving Corporation to continue) to maintain the
Company Benefit Plans, or (b) arrange for each Company Employee immediately
prior to the Effective Time who remains employed by Parent, the Surviving
Corporation or their respective Subsidiaries as of the Effective Time
(“Continuing Employees”) to participate in plans or arrangements, as determined
on a plan-by-plan or arrangement-for-arrangement basis, of Parent or its
applicable Subsidiary (“Parent Plans”), or (c) a combination of clauses (a) and
(b). To the extent Parent elects to have the Continuing Employees participate in
the Parent Plans following the Effective Time, (i) Continuing Employees will
receive credit for purposes of determining eligibility to participate, vesting,
and accrual of and entitlement to benefits under such Parent Plans for all
service with the Company (or any of its predecessors) prior to the Effective
Time, and (ii) Parent will cause any and all pre-existing condition limitations,
eligibility waiting periods and evidence of insurability requirements under any
Parent Plans that are group health plans in which any Continuing Employee will
participate to be waived and will provide credit for any co-payments and
deductibles paid by such Company Employee (or his or her spouse or dependents)
prior to the Effective Time (or, if later, the date on which such Continuing
Employee becomes covered under such Parent Plan) for purposes of satisfying any
applicable deductible, out-of-pocket or similar requirements under any such
Parent Plan after the Effective Time.

 

24



--------------------------------------------------------------------------------

(b) For a period commencing on the Closing Date and ending on June 30, 2013,
Parent shall provide (or cause the Surviving Corporation or another Affiliate of
Parent to provide) to the Continuing Employees base compensation and employee
benefits (other than equity-based compensation arrangements) (collectively,
“Employee Benefits”) which are no less favorable, in the aggregate, than the
Employee Benefits provided to the employees of the Company immediately prior to
the Closing.

(c) Nothing contained in this Agreement shall be construed to limit the ability
of the Surviving Corporation to terminate the employment of any employee at any
time for any reason or for no reason or to review employee benefits plans and
programs from time to time and to make such changes to such employee benefit
programs and programs as it deems appropriate.

(d) From and after the Closing, to the extent applicable, Parent shall cause the
Surviving Corporation to comply in all respects with the WARN Act and any other
applicable Law relating to employee terminations or plant or facilities closings
(or other similar events requiring similar notice to employees), including
providing any required notices and complying with any required waiting periods.

SECTION 6.8 Transfer Taxes. All Transfer Taxes, if any, arising out of or in
connection with the transactions contemplated by this Agreement shall be borne
by Parent.

SECTION 6.9 Disclosure Schedules; Supplementation and Amendment of Schedules.
From time to time prior to the Closing, the Company shall have the right to
supplement or amend the Company Disclosure Schedule with respect to any matter
hereafter arising or discovered after the delivery of the Company Disclosure
Schedule pursuant to this Agreement; provided, however, that such supplements or
amendments to the Company Disclosure Schedule shall not be deemed to amend or
otherwise modify the Company Disclosure Schedule delivered on the date hereof or
the representations and warranties of the Company contained herein or otherwise
have any effect on the satisfaction of the conditions to Parent’s and Merger
Sub’s obligations to close hereunder; provided, further, if the Closing shall
occur, then Parent and Merger Sub shall be deemed to have waived any right or
claim pursuant to the terms of this Agreement or otherwise with respect to any
and all matters disclosed pursuant to any such supplement or amendment at or
prior to the Closing.

SECTION 6.10 Tax Matters.

(a) Tax Indemnification. After the Closing, the Shareholders shall indemnify
Parent and hold Parent harmless from and against (i) all Taxes (or the
non-payment thereof) for all taxable periods ending on or before the Closing
Date and the portion through the end of the Closing Date for any taxable period
that includes (but does not end on) the Closing Date (each a “Pre-Closing Tax
Period”), but excluding any Taxes arising by reason of any election under
Section 338 of the Code with respect to the transactions contemplated by this
Agreement, and (ii) any and all Taxes of any Person imposed on the Company as a
transferee or successor, by contract or pursuant to any Law, which Taxes relate
to an event or transaction occurring before the Closing Date, in each case, to
the extent such Taxes described in the foregoing clause (i) or clause
(ii) exceed any amount taken into account as a liability with respect thereto in
determining the Net Working Capital Amount.

(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income, receipts, payments, or payroll and any
value-added Tax of the Company for the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the close of business
on the Closing Date, treating any checks uncleared as of the Closing Date that
are included in the definition of “Cash” herein as received (or paid, as the
case may be) prior to the Closing Date (and for such purpose, the taxable period
of any partnership or other pass-through entity in which the Company holds a
beneficial interest shall be deemed to terminate at such time) and the amount of
other Taxes of the Company for a Straddle Period that relates to the Pre-Closing
Tax Period shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in
the taxable period ending on the Closing Date and the denominator of which is
the number of days in such Straddle Period.

 

25



--------------------------------------------------------------------------------

(c) Refunds, Reductions. Any refunds or credits of Taxes with respect to the
Company that are paid or credited to Parent or any of its Subsidiaries or
Affiliates and that relate to a Pre-Closing or Post-Closing Tax Period shall be
for the benefit of the Surviving Corporation.

(d) Responsibility for Filing Tax Returns.

(i) On or prior to the Closing, the Company and the Shareholders’ Representative
shall timely file or cause to be timely filed when due (taking into account all
extensions properly obtained) all Tax Returns that are required to be filed on
or prior to the Closing Date by or with respect to the Company and the Company
shall timely remit (or cause to be timely remitted) any Taxes due in respect of
such Tax Returns. All such Tax Returns shall be prepared in a manner consistent
with prior practice, unless otherwise required by applicable Law, and, with
respect to all Tax Returns, shall be provided to Parent at least fourteen
(14) days prior to the due date (including any extension thereof) for the filing
of such Tax Return for Parent’s review and approval, which approval shall not be
unreasonably conditioned, withheld or delayed. The Company shall accept any
reasonable comments of Parent made to such Tax Returns; provided, that the
Company shall only be required to accept comments that are at least at a
“should” level of authority. The Company shall provide Parent with copies of
such income Tax Returns and other Tax Returns promptly following filing.

(ii) Following the Closing, Parent shall timely file or cause to be timely filed
when due (taking into account all extensions properly obtained) all Tax Returns
that are required to be filed by or with respect to the Company after the
Closing Date. With respect to any such Tax Return required to be filed with
respect to the Company for a taxable period beginning prior to the Closing Date,
Parent shall provide the Shareholders’ Representative with a copy of such
completed Tax Return together with appropriate supporting information and
schedules at least fourteen (14) days prior to the due date (including any
extension thereof) for the filing of such Tax Return for the Shareholders’
Representative’s review and approval, which approval shall not be unreasonably
conditioned, withheld or delayed. Parent, the Company shall accept any
reasonable comments of the Shareholders’ Representative made to such Tax
Returns; provided, that the Parent and the Company shall only be required to
accept comments that are at least a “should” level of authority. The Company
shall provide Shareholders’ Representative with copies of such income Tax
Returns and other Tax Returns promptly following filing. All Tax Returns
required to be filed or caused to be filed in accordance with this Section shall
be prepared and filed in a manner consistent with past practice unless otherwise
required by applicable Law and Parent and the Shareholders’ Representative shall
attempt in good faith to resolve any disagreements regarding such Tax Returns
prior to the due date for filing. Except as required by applicable Law, without
the prior written consent of the Shareholders’ Representative, neither Parent or
the Company shall file any amended Tax Return for any period beginning on or
before the Closing Date, except (y) amended Tax Returns for such periods may be
filed to correct material errors that are discovered in such Tax Returns that,
absent such correction, would materially and adversely affect Parent or the
Company for taxable periods (or portions thereof) beginning after the Closing
Date, and (z) amended Tax Returns for such periods may be made for the purpose
of carrying back net operating losses or similar items from taxable periods (or
portions thereof) beginning after the Closing Date to taxable periods beginning
on or before the Closing Date.

(e) Cooperation on Tax Matters.

(i) Parent and the Company and the Shareholders’ Representative shall cooperate
fully, as and to the extent reasonably requested by another party, in connection
with the filing of any Tax Returns and any Action with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information that are reasonably relevant to any such
Action and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Parent and the Shareholders’ Representative agree (x) to retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Parent or the
Shareholders’ Representative, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
Taxing Authority, and (y) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, Parent or the Shareholders’ Representative, as
the case may be, shall allow the other party to take possession of such books
and records.

 

26



--------------------------------------------------------------------------------

(ii) Parent and the Shareholders’ Representative further agree, upon request, to
use reasonable efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

(iii) Parent and Shareholders’ Representative further agree upon request, to use
reasonable efforts to provide the other Person with all information that either
Person may be required to report pursuant to Sections 6043 or 6043A of the Code
or Treasury Regulations promulgated thereunder.

ARTICLE VII

CONDITIONS TO CLOSING

SECTION 7.1 Conditions to Obligations of the Company The obligations of the
Company to consummate the Merger and the other transactions contemplated by this
Agreement shall be subject to the satisfaction, fulfillment or written waiver by
the Company, at or prior to the Closing, of each of the following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of Parent and Merger Sub set forth in Article V shall be (A) true and
correct at and as of the date of this Agreement and (B) true and correct in all
material respects as of the Closing Date (except that those representations and
warranties that are made as of a specific date need only be true and correct in
all material respects as of such date); (ii) the covenants and agreements set
forth in this Agreement to be performed or complied with by Parent and Merger
Sub at or prior to the Effective Time shall have been performed or complied with
in all material respects; and (iii) the Company shall have received an officer’s
certificate of each of Parent and Merger Sub, dated as of the Closing Date,
certifying as to the matters set forth in clauses (i) and (ii) of this
Section 7.1(a).

(b) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the Merger or any other transactions contemplated by
this Agreement illegal or otherwise restraining or prohibiting the consummation
of the Merger or any of the other transactions contemplated by this Agreement.

(c) Shareholder Approval. This Agreement shall have been duly and validly
approved by the shareholders of the Company in accordance with the Company
Articles of Incorporation and the OBCA.

(d) Escrow Agreement. Parent and the Escrow Agent shall have executed and
delivered the Escrow Agreement, and Parent or the Escrow Agent shall have
provided to the Company confirmation of the deposit with the Escrow Agent of an
aggregate amount equal to the Escrow Fund.

(e) Paying Agent Agreement. Parent and the Paying Agent shall have executed and
delivered the Paying Agent Agreement, and Parent or the Paying Agent shall have
provided to the Company confirmation of the deposit with the Paying Agent of an
aggregate amount equal to the Closing Date Payment, less the Escrow Fund and the
Expense Fund.

(f) Incentive Bonus Plan Distribution Agreement. The Company, Parent and Gerald
H. Langeler shall have executed and delivered the Incentive Bonus Plan
Distribution Agreement, and Parent shall have provided to the Company and the
Shareholders’ Representative satisfactory confirmation that the related Bonus
Plan Payments will be paid to the Company at Closing in accordance with the
terms of the Incentive Bonus Plan and the Incentive Bonus Plan Distribution
Agreement.

 

27



--------------------------------------------------------------------------------

SECTION 7.2 Conditions to Obligations of Parent and Merger Sub. The obligations
of Parent and Merger Sub to consummate the Merger and the other transactions
contemplated by this Agreement shall be subject to the satisfaction, fulfillment
or written waiver by Parent, at or prior to the Closing, of each of the
following conditions:

(a) Representations and Warranties; Covenants. (i) The representations and
warranties of the Company set forth in Article IV shall be (A) true and correct
at and as of the date of this Agreement and (B) true and correct in all material
respects as of the Closing Date (except that those representations and
warranties that are made as of a specific date need only be true and correct in
all material respects as of such date); (ii) the covenants and agreements set
forth in this Agreement to be performed or complied with by the Company at or
prior to the Closing shall have been performed or complied with in all material
respects; and (iii) Parent shall have received an officer’s certificate of the
Company, dated as of the Closing Date, certifying as to the matters set forth in
clauses (i) and (ii) of this Section 7.2(a).

(b) No Governmental Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Governmental Order which is in effect and
has the effect of making the Merger or any other transactions contemplated by
this Agreement illegal or otherwise restraining or prohibiting the consummation
of the Merger or any of the other transactions contemplated by this Agreement.

(c) Shareholder Approval. This Agreement shall have been duly and validly
approved by the shareholders of the Company in accordance with the Company
Articles of Incorporation and the OBCA .

(d) Escrow Agreement. The Shareholders’ Representative and the Escrow Agent
shall have executed and delivered the Escrow Agreement.

(e) Paying Agent Agreement. The Shareholders’ Representative and the Paying
Agent shall have executed and delivered the Paying Agent Agreement.

(f) Incentive Bonus Plan Distribution Agreement. The Company, Parent and Gerald
H. Langeler shall have executed and delivered the Incentive Bonus Plan
Distribution Agreement.

(g) Consents and Approvals. All third-party consents, waivers and approvals
listed on Section 4.5 to the Company Disclosure Schedule will have been
received.

(h) Dissenting Shares. As of the Closing Date, Company Shareholders holding not
more than an aggregate of 1% of the aggregate issued and outstanding shares of
all classes of Company Stock will have demanded appraisal rights under the OBCA,
assuming for the purposes of such calculations that all convertible preferred
stock of the Company has been converted.

(i) Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto will be
reasonably satisfactory in form and substance to Parent and its counsel, and
Parent will have received copies of all such documents and other evidences as it
or its counsel may reasonably request in order to establish the consummation of
such transactions and the taking of all proceedings in connection therewith.

(j) Pay-Off Letters. The Company will have (A) received and delivered to Parent
copies of pay-off letters from the holders of all outstanding Debt listed on the
Closing Certificate and (B) made arrangements reasonably satisfactory to Parent
providing for lien releases, canceled notes and other documents reasonably
requested by Parent in connection with the termination of such Debt.

(k) Resignation of Officers and Directors. Except as otherwise directed by
Parent, all existing directors and officers of the Company will have resigned
from all of their respective positions as officers and/or members of the board
of directors of the Company and as officers of the Company, effective as of the
Effective Time.

 

28



--------------------------------------------------------------------------------

(l) Approval of Lenders. This Agreement and the consummation of the transactions
contemplated hereunder shall have been approved by the Parent’s lenders in
accordance with the terms of the Parent’s existing credit agreement.

(m) Termination of Company Options and Company Warrants. All Company Options and
Company Warrants will have been exercised or terminated so that following the
Effective Time no holder of any Company Options or Company Warrants will hold or
have any right to acquire any equity securities of the Company, and each holder
thereof whose option or warrant are not by their express terms exercised or
terminated by the consummation of the Merger shall have executed a termination
of such Company Option or Warrant, in form reasonably acceptable to Parent.

(n) Termination of Equity Plans. Parent will have received satisfactory evidence
that the Company has terminated its stock option plans and other equity-based
compensation plans, programs and arrangements as of the Effective Time and
caused the provisions in any other Company Benefit Plan, program or arrangement
providing for the issuance or grant by the Company of any interest in respect of
Company Capital Stock to terminate and have no further force or effect as of the
Effective Time.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

SECTION 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of Parent, Merger Sub and the Company;

(b) by either the Company, on the one hand, or Parent and Merger Sub, on the
other hand, by written notice to the other party if any Governmental Authority
with jurisdiction over such matters shall have issued a Governmental Order
permanently restraining, enjoining or otherwise prohibiting the Merger or any of
the other transactions contemplated by this Agreement, and such Governmental
Order shall have become final and unappealable;

(c) by the Company, by written notice to the Parent if the condition to closing
set forth in Section 7.2(k) has not been satisfied within seven (7) days from
the execution and delivery of this Agreement by all parties hereto; and

(d) by either the Company, on the one hand, or Parent and Merger Sub, on the
other hand, by written notice to the other party if the Merger shall not have
been consummated on or before August 31, 2012, unless the failure to consummate
the Merger on or prior to such date is the result of any breach of this
Agreement by the party seeking to terminate the Agreement pursuant to the terms
of this Section 8.1(d).

SECTION 8.2 Effect of Termination. In the event of termination of this Agreement
and abandonment of the Merger and the other transactions contemplated by this
Agreement pursuant to and in accordance with Section 8.1, this Agreement shall
forthwith become void and of no further force or effect whatsoever and there
shall be no liability on the part of any party to this Agreement; provided,
however, that notwithstanding the foregoing, nothing contained in this Agreement
shall relieve any party to this Agreement from any liability resulting from or
arising out of any intentional, material breach of any agreement or covenant
hereunder; and provided, further, that notwithstanding the foregoing, the terms
of Section 6.4, this Section 8.2 and Article X shall remain in full force and
effect and shall survive any termination of this Agreement, whether in
accordance with Section 8.1 or otherwise.

 

29



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

SECTION 9.1 Survival of Representations; Survival of Covenants.

(a) Except as set forth in Section 9.1(b), the representations and warranties
made by the Company in Article IV, on the one hand, and by Parent and Merger Sub
in Article V, on the other hand, shall survive the Closing and shall expire on
the 12-month anniversary of the Closing Date (the applicable expiration date
being referred to as, the “Expiration Date”).

(b) The representations and warranties with respect to any inaccuracy or breach
of any representation or warranty contained in:

(i) Sections 4.1, 4.2, 4.3, 5.1, 5.2 and 5.3 will survive the Closing
indefinitely.

(ii) Sections 4.9 and 4.5 will survive the Closing until February 15, 2016.

(c) Notwithstanding anything to the contrary contained in Section 9.1(a) and
Section 9.1(b), if, at any time prior to the applicable Expiration Date,
(a) Parent (acting in good faith) delivers to the Shareholders’ Representative a
written notice alleging the existence of an inaccuracy in or a breach of any of
the representations and warranties made by the Company in Article IV setting
forth in reasonable detail the basis for Parent’s belief that such an inaccuracy
or breach may exist and asserting a claim for recovery under Section 9.2 based
on such alleged inaccuracy or breach, or (b) the Shareholders’ Representative
(acting in good faith) delivers to the Surviving Corporation a written notice
alleging the existence of an inaccuracy in or a breach of any of the
representations and warranties made by Parent and Merger Sub in Article V
setting forth in reasonable detail the basis for the belief of the Shareholders’
Representative that such an inaccuracy or breach may exist and asserting a claim
for recovery under Section 9.2 based on such alleged inaccuracy or breach then,
in the case of clause (a) or clause (b), the claim asserted in such notice shall
survive the Expiration Date until such time as such claim is fully and finally
resolved.

(d) All covenants, agreements and obligations in this Agreement shall expire
upon consummation of the Closing; provided, that the covenants, agreements and
obligations to be performed after Closing, including those set forth in
Section 6.7, 6.8, 6.10 and Article IX shall survive the Closing and continue
until all obligations with respect thereto shall have been performed or
satisfied or shall have been terminated in accordance with their terms,
provided, further, that the Shareholders’ obligations under Section 6.10(a)
shall survive until February 15, 2016 and shall be subject to the limitations
set forth in Section 9.3 below.

SECTION 9.2 Right to Indemnification.

(a) Subject to the limitations set forth in this Article IX, from and after the
Effective Time, each Parent Indemnified Party shall be entitled to be
indemnified, against any Damages actually incurred by Parent as a proximate
result of: (i) any breach of any representation or warranty set forth in
Article IV; (ii) any breach of any covenant or agreement of the Company set
forth in this Agreement, (iii) any unpaid Debt in excess of the amount set forth
in the Closing Certificate, (iv) any Unpaid Company Transaction Expenses in
excess of the amount set forth in the Closing Certificate, (v) any unpaid Taxes
relating to Pre-Closing Periods to the extent not reflected in the Financial
Statements or the Accrued Liabilities, (vi) amounts payable in respect of shares
issuable to holders of any Company Option or Company Warrant not exercised or
terminated and (vii) the payment of any consideration or other obligations or
amounts payable with respect to Dissenting Shares in excess of what would have
otherwise been payable in respect of such shares pursuant to Section 2.6.

(b) Subject to the limitations set forth in this Article IX, from and after the
Effective Time, the Shareholders shall be entitled to be indemnified by Parent
and the Surviving Corporation against any Damages actually incurred by any of
the Shareholders as a proximate result of: (i) any breach of any representation
or warranty set forth in Article V; or (ii) any breach of any covenant or
agreement of Parent or Merger Sub set forth in this Agreement.

 

30



--------------------------------------------------------------------------------

SECTION 9.3 Limitations on Liability.

(a) From and after the Effective Time, the Parent Indemnified Parties will be
entitled to be indemnified pursuant to Section 9.2 up to an aggregate maximum
amount of $2,000,000 (the “Cap”); such amounts to be paid: first from the Escrow
Fund and second, in the event the Escrow Fund is exhausted, from (i) any Earnout
Payments which become due and payable after the date the applicable claim is
asserted and (iii) from the Shareholders, severally and not jointly and in
accordance with each Shareholder’s pro rata share of the Merger Consideration,
solely for claims based on actual fraud involving a knowing and intentional
misrepresentation of a fact material to the transactions contemplated by this
Agreement made with the intent of inducing any other party hereto to enter into
this Agreement and upon which such other party has relied (as opposed to any
fraud claim based on constructive knowledge, negligent misrepresentation or a
similar theory) under applicable tort laws. Notwithstanding the above, in no
event shall any Shareholder be liable to Parent Indemnified Parties for Damages
under clause (iii) hereinabove in excess of the Merger Consideration actually
received by such Shareholder. Except as provided with respect to the
Shareholders in the immediately preceding sentence, no current or former
shareholder, director, officer, employee, affiliate or advisor of the Company
shall have any Liability of any nature to Parent, the Surviving Corporation or
any Affiliate of Parent or the Surviving Corporation with respect to any breach
of any representation or warranty contained in, or any other breach of, this
Agreement. From and after the Effective Time, the right of the Shareholders to
be indemnified pursuant to this Article IX shall be the sole and exclusive
remedy with respect to any breach of any representation or warranty of Parent or
Merger Sub contained in, or any other breach by Parent or Merger Sub of, this
Agreement. No current or former shareholder, director, officer, employee,
affiliate or advisor of Parent or Merger Sub shall have any Liability of any
nature to any Shareholder or any Affiliate of any Shareholder with respect to
any breach of any representation or warranty contained in, or any other breach
of, this Agreement.

(b) Without limiting the effect of any other limitation contained in this
Article IX, the indemnification provided for in Section 9.2 shall not apply
except to the extent that (i) the aggregate amount of Damages with respect to
any specific claim or series of specifically related claims (a “Single Claim”)
for which a Parent Indemnified Party is otherwise entitled to indemnification
pursuant to Section 9.2 exceeds $2,500 (the “Minimum Claim Amount”) (it being
understood and agreed that the Shareholders shall not be liable for any Damages
with respect to any Single Claim in the event that such Damages are less than
the Minimum Claim Amount) and (ii) the aggregate amount of Damages for which the
Parent Indemnified Parties are otherwise entitled to indemnification pursuant to
Section 9.2 exceeds $150,000 (the “Deductible Amount”) (it being understood and
agreed that (A) any Single Claim for Damages of less than the Minimum Claim
Amount shall be disregarded for purposes of calculating the Deductible Amount
and (B) the Deductible Amount is intended as a deductible, and the Shareholders
shall only be liable for any Damages in excess of the Deductible Amount.
Notwithstanding the foregoing provisions of this Section 9.3(b) (but subject to
the limitations of Section 9.3(a)), any Damages with respect to an
indemnification claim by a Parent Indemnified Party arising from any breach or
inaccuracy of any representation and warranty in Sections 4.1, 4.2, 4.3, 4.5
(solely with respect to obtaining all requisite shareholder approval of this
Agreement and the transactions contemplated hereunder under the OBCA), 4.9, 5.1,
5.2 and 5.3, arising out of or with respect to any indemnification claim under
Section 9.2(a)(ii) through and including Section 9.2(a)(vii), or arising out of
or with respect to any claim based on fraud will not be subject to or applied
toward the Deductible Amount or the Cap.

(c) Without limiting the effect of any other limitation contained in this
Article IX, for purposes of computing the amount of any Damages incurred by an
indemnified party hereunder under this Article IX, there shall be deducted:
(i) an amount equal to the amount of any tax benefit (assuming a combined
federal and state corporate income Tax rate of 35%) reasonably expected to be
realized by Parent or any of its Affiliates in connection with such Damages or
any of the circumstances giving rise thereto; and (ii) an amount equal to the
amount of any insurance proceeds, indemnification payments, contribution
payments or reimbursements received or reasonably expected to be realized by
Parent or any of its Affiliates in connection with such Damages or any of the
circumstances giving rise thereto (it being understood that Parent and any of
its Affiliates shall use commercially reasonable efforts to obtain such
proceeds, payments or reimbursements prior to seeking indemnification under this
Article IX). The calculation of Damages shall not include losses arising because
of a change after Closing in Law or accounting principle. To the extent that a
claim for indemnification by Parent or Merger Sub hereunder relates to a
Liability incurred by the Company and there is an accrual on the Current Balance
Sheet in respect of such Liability, then the determination of Damages in respect
of such claim shall be net of such accrual.

 

31



--------------------------------------------------------------------------------

(d) Without limiting the effect of any other limitation contained in this
Article IX, Parent shall not be entitled to indemnification under this
Article IX to the extent that such right of indemnification is addressed in the
adjustments to the Merger Consideration made following the Closing pursuant to
Section 2.9.

SECTION 9.4 Defense of Third-Party Claims.

(a) Upon receipt by any Person seeking to be indemnified pursuant to Section 9.2
(the “Indemnitee”) of notice of any actual or possible claim, demand, suit,
action, arbitration, investigation, inquiry or proceeding that has been or may
be brought or asserted by a third party against such Indemnitee and that may be
subject to indemnification hereunder (a “Third-Party Claim”), the Indemnitee
shall promptly give notice of such Third-Party Claim to the Person from whom
indemnification is sought under Section 9.2 (the “Indemnitor”) indicating the
nature of such Third-Party Claim and the stated basis therefor and the amount of
Damages claimed pursuant to such Third-Party Claim, to the extent known.

(b) The Indemnitor shall have 30 days after receipt of the Indemnitee’s notice
of a given Third-Party Claim to elect, at its option, to assume the defense of
any such Third-Party Claim, in which case: (i) the attorneys’ fees, other
professionals’ and experts’ fees and court or arbitration costs incurred by the
Indemnitor in connection with defending such Third-Party Claim shall be payable
by such Indemnitor; (ii) the Indemnitee shall not be entitled to be indemnified
for any costs or expenses incurred by the Indemnitee in connection with the
defense of such Third-Party Claim; (iii) the Indemnitee shall be entitled to
monitor such defense at its sole expense; (iv) the Indemnitee shall make
available to the Indemnitor all books, records and other documents and materials
that are under the direct or indirect control of the Indemnitee or any of its
Subsidiaries or other Affiliates and that the Indemnitor considers necessary or
desirable for the defense of such Third-Party Claim; (v) the Indemnitee shall
execute such documents and take such other actions as the Indemnitor may
reasonably request for the purpose of facilitating the defense of, or any
settlement, compromise or adjustment relating to, such Third-Party Claim;
(vi) the Indemnitee shall otherwise fully cooperate as reasonably requested by
the Indemnitor in the defense of such Third-Party Claim; (vii) the Indemnitee
shall not admit any liability with respect to such Third-Party Claim; and
(viii) the Indemnitor shall not enter into any agreement providing for the
settlement or compromise of such Third-Party Claim or the consent to the entry
of a judgment with respect to such Third-Party Claim without the prior written
consent of Indemnitee (which consent shall not be unreasonably withheld,
conditioned or delayed) if such settlement agreement imposes on the Indemnitee
or any of its Subsidiaries or other Affiliates any obligation other than an
obligation to pay monetary Damages in an amount less than the aggregate cash
amount remaining in the Escrow Fund. If the Indemnitor elects not to defend such
Third-Party Claim, then (i) the Indemnitee shall diligently defend such
Third-Party Claim and (ii) the Indemnitee shall have no right to seek
indemnification under this Article IX in respect of such Third-Party Claim for
any agreement providing for the settlement or compromise of such Third-Party
Claim or the consent to the entry of a judgment with respect to such Third-Party
Claim entered into without the prior written consent of the Indemnitor (which
consent shall not be unreasonably withheld, conditioned or delayed), provided,
however, in no event shall the maximum aggregate Liability of the Shareholders
for indemnification claims payable by the Shareholders hereunder exceed the
Escrow Fund.

SECTION 9.5 Subrogation. To the extent that an Indemnitee is entitled to
indemnification pursuant to this Article IX, the Indemnitor shall be entitled to
exercise, and shall be subrogated to, any rights and remedies (including rights
of indemnity, rights of contribution and other rights of recovery) that the
Indemnitee or any of the Indemnitee’s Subsidiaries or other Affiliates may have
against any other Person with respect to any Damages, circumstances or matter to
which such indemnification is directly or indirectly related. The Indemnitee
shall permit the Indemnitor to use the name of the Indemnitee and its Affiliates
in any transaction or in any proceeding or other matter involving any of such
rights or remedies, and the Indemnitee shall take such actions as the Indemnitor
may reasonably request for the purpose of enabling the Indemnitor to perfect or
exercise the right of subrogation of the Indemnitor under this Section 9.5.

 

32



--------------------------------------------------------------------------------

SECTION 9.6 Characterization of Indemnification Payments. The parties agree that
any indemnification payments made pursuant to this Article IX shall be treated
for all Tax purposes as an adjustment to the Merger Consideration unless
otherwise required by Law.

ARTICLE X

GENERAL PROVISIONS

SECTION 10.1 Shareholders’ Representative.

(a) Appointment. By virtue of the adoption of this Agreement by the
Shareholders, and without further action of any Shareholder, each Shareholder
shall be deemed to have irrevocably constituted and appointed Gerard H. Langeler
(and by execution of this Agreement he hereby accepts such appointment) as agent
and attorney-in-fact (“Shareholders’ Representative”) for and on behalf of the
Shareholders (in their capacity as such), with full power of substitution, to
act in the name, place and stead of each Shareholder with respect to
Section 2.9, Section 2.10, Article IX, the Escrow Agreement, the Paying Agent
Agreement and the Incentive Bonus Plan and the taking by the Shareholders’
Representative of any and all actions and the making of any decisions required
or permitted to be taken by the Shareholders’ Representative under Section 2.9,
Section 2.10, Article IX, the Escrow Agreement, the Paying Agent Agreement and
the Incentive Bonus Plan (it being understood that the Shareholder shall have no
right to pursue any claim on behalf of any Company Indemnified Party in respect
of the rights granted to Company Indemnified Parties under Section 6.7). The
power of attorney granted in this Section 10.1 is coupled with an interest and
is irrevocable, may be delegated by the Shareholders’ Representative and shall
survive the death or incapacity of each Shareholder. Such agency may be changed
by the holders of a majority of the issued and outstanding Company Capital Stock
(including in the event of the death, disability or other incapacity of the
Shareholders’ Representative), and any such successor shall succeed the
Shareholders’ Representative as Shareholders’ Representative hereunder. No bond
shall be required of the Shareholders’ Representative, and the Shareholders’
Representative shall receive no compensation for its services.

(b) Limitation on Liability. The Shareholders’ Representative shall not be
liable to any Person for any act of the Shareholders’ Representative taken in
good faith and in the exercise of his reasonable judgment and arising out of or
in connection with the acceptance or administration of his duties under this
Agreement, the Escrow Agreement, the Paying Agent Agreement and the Incentive
Bonus Plan (it being understood that any act done or omitted pursuant to the
advice of legal counsel shall be conclusive evidence of such good faith and
reasonable judgment), except to the extent any liability, loss, damage, penalty,
fine, cost or expense is actually incurred by such Person as a proximate result
of the gross negligence or bad faith of the Shareholders’ Representative. The
Shareholders’ Representative shall not be liable for, and may seek
indemnification from the Shareholders for, any liability, loss, damage, penalty,
fine, cost or expense incurred by the Shareholders’ Representative while acting
in good faith and in the exercise of its reasonable judgment and arising out of
or in connection with the acceptance or administration of its duties under this
Agreement, the Escrow Agreement, the Paying Agent Agreement and the Incentive
Bonus Plan, except to the extent that any such liability, loss, damage, penalty,
fine, cost or expense is the proximate result of the gross negligence or bad
faith of the Shareholders’ Representative; provided that, the Shareholders’
Representative shall recover such amounts first from the Expense Fund and
second, in the event the Expense Fund is exhausted, from the Shareholders,
severally and not jointly and in accordance with each Shareholder’s pro rata
share of the Merger Consideration. The Shareholders’ Representative shall be
entitled to recover any out-of-pocket costs and expenses reasonably incurred by
the Shareholders’ Representative in connection with actions taken by the
Shareholders’ Representative pursuant to the terms of Section 2.9, Section 2.10,
Article IX, the Escrow Agreement, the Paying Agent Agreement and the Incentive
Bonus Plan (including the hiring of legal counsel and accountants and the
incurring of legal and accounting fees and costs) first from the Expense Fund
and second, in the event the Expense Fund is exhausted, from the Shareholders,
severally and not jointly and in accordance with each Shareholder’s pro rata
share of the Merger Consideration.

 

33



--------------------------------------------------------------------------------

(c) Expense Fund. The Expense Fund shall be held by the Shareholders’
Representative as agent and for the benefit of the Shareholders’ Representative
and the Shareholders in a segregated bank account and shall be used solely for
the purposes of (i) paying directly, or reimbursing the Shareholders’
Representative for, any third party expenses pursuant to this Agreement, the
Escrow Agreement, the Paying Agent Agreement and the Incentive Bonus Plan
(ii) to defend any claims made, or pay costs of defense of any disputes, or to
pay any amounts needed to perform any obligations hereunder, (iii) to pay any
amounts due from Shareholders, and (iv) to provide indemnity to the
Shareholders’ Representative, all in the sole discretion of the Shareholders’
Representative. The Shareholders’ Representative will hold these funds separate
from his personal funds, will not use these funds for personal uses and will not
voluntarily make these funds available to his creditors in the event of
bankruptcy. The Shareholders shall not receive any interest or other earnings on
the Expense Fund. The Shareholders acknowledge that the Shareholders’
Representative is not providing any investment supervision, recommendations or
advice. The Shareholders’ Representative shall have no responsibility or
liability for any loss of principal of the Expense Fund other than as a result
of the gross negligence or bad faith of the Shareholders’ Representative. The
Shareholders’ Representative may increase the Expense Fund with such amount (as
the Shareholders’ Representative determines in his sole discretion) of the
portion of the Escrow Fund or Earnout Payments, if any, otherwise distributable
to the Shareholders pursuant to the terms hereof at the time of distribution and
the Shareholders’ Representative may vary the amounts distributed to the
Shareholders if there is any amount due from a Shareholder which has not been
paid or if any Damages are deemed attributable to an act or omission of such
Shareholder, all in the discretion of the Shareholders’ Representative. When, in
the sole discretion of the Shareholders’ Representative, the Shareholders’
Representative determines that the Expense Fund is no longer necessary, the
Shareholders’ Representative shall disburse the balance of the Expense Fund, if
any, after deducting amounts owed to KippsDeSanto & Co. and the Bonus Plan
Participants, as follows: (i) first, to the holders of Series A Common Stock pro
rata in accordance with the number of shares of Series A Common Stock held by
each such holder until such time as the aggregate payments to the holders of
Series A Common Stock hereunder, taken as a whole, and including (A) the amount
of the Common Closing Date Payment paid to such holders pursuant to
Section 2.6(c), (B) the amount of any portion of the Escrow Fund disbursed to
such holders pursuant to Article IX or the Escrow Agreement, (C) the amount of
the Expense Fund disbursed to such holders pursuant to this Section 10.1(c) and
(D) the amount of any Earnout Payments paid to such holders pursuant to
Section 2.9, equals the Aggregate Series A Common Stock Preference Amount; and
(ii) thereafter, to the holders of all of the Company’s Capital Stock, on an as
converted basis, pro rata in accordance with the number of shares of Company
Capital Stock held by each such holder. For Tax purposes, the Expense Fund shall
be treated as having been received and voluntarily set aside by the Shareholders
at the time of Closing.

(d) Access. From and after the Effective Time, Parent shall cause the Surviving
Corporation to provide the Shareholders’ Representative with reasonable access
to information about the Surviving Corporation and the reasonable assistance of
the officers and employees of Parent and the Surviving Corporation for purposes
of performing his duties and exercising its rights under this Agreement,
provided, that the Shareholders’ Representative shall treat confidentially any
nonpublic information about the Surviving Corporation (except in connection with
the performance by the Shareholders’ Representative of his duties or the
exercise of its rights under this Agreement).

(e) Actions of the Shareholders’ Representative. From and after the Effective
Time, a decision, act, consent or instruction of the Shareholders’
Representative shall constitute a decision of all Shareholders and shall be
final, binding and conclusive upon each shareholder of the Company, and the
Escrow Agent and Parent may rely upon any decision, act, consent or instruction
of the Shareholders’ Representative as being the decision, act, consent or
instruction of each shareholder of the Company. Parent is hereby relieved from
any liability to any Person for any acts done by Parent in accordance with any
such decision, act, consent or instruction of the Shareholders’ Representative.

SECTION 10.2 Expenses. Except as otherwise expressly provided in this Agreement,
all costs and expenses (including all fees and disbursements of counsel,
financial advisors and accountants) incurred in connection with the negotiation
and preparation of this Agreement, the performance of the terms of this
Agreement and the consummation of the transactions contemplated by this
Agreement, shall be paid by the respective party incurring such costs and
expenses, whether or not the Closing shall have occurred.

SECTION 10.3 Costs and Attorneys’ Fees. Subject to the limitations set forth
herein, including Article IX, in the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement, the
prevailing party shall recover all of such party’s costs and reasonable
attorneys’ fees incurred in connection with each and every such action, suit or
other proceeding, including any and all appeals and petitions therefrom.

 

34



--------------------------------------------------------------------------------

SECTION 10.4 Independence of Covenants and Representations and Warranties. All
covenants hereunder will be given independent effect so that if a certain action
or condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant will not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
will be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness or a breach of such
initial representation or warranty.

SECTION 10.5 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (i) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (ii) if sent by nationally
recognized overnight air courier, on the date guaranteed by such courier for
delivery; (iii) if sent by facsimile transmission, with a copy mailed on the
same day in the manner provided in clauses (i) or (ii) of this Section 10.4,
when transmitted and receipt is confirmed by telephone and (iv) if delivered
personally or otherwise, when delivered, provided, that such notices, requests,
demands and other communications are delivered to the address set forth below,
or to such other address as any party shall provide by like notice to the other
parties to this Agreement:

 

  (a) if to the Company (prior to the Closing), to:

Max-Viz, Inc.

15940 SW 72nd Avenue

Portland, OR 97224

Facsimile: (503) 968-7615

Attention: CEO/CFO

 

       with a copy (which shall not constitute notice) to:

Perkins Coie LLP

1120 NW Couch Street, 10th Floor

Portland, OR 97209-4128

Facsimile: (503) 346-2020

Attention: Brentley M. Bullock

 

  (b) if to Parent or Merger Sub or, if after the Closing, to the Company, to:

Astronics Corporation

130 Commerce Way East

Aurora, NY 14240-3408

Facsimile: (716) 655-0309

Attention: Chief Financial Officer

 

       with a copy (which shall not constitute notice) to:

Hodgson Russ LLP

The Guaranty Building

140 Pearl Street

Buffalo, NY 14202-4040

Facsimile: (716) 849-0349

Attention: Robert J. Olivieri

 

  (c) if to the Shareholders’ Representative, to:

Gerard H. Langeler

OVP Venture Partners

One SW Columbia Street, Suite 1675

Portland, OR 97258

Facsimile: (503) 697-8863

 

35



--------------------------------------------------------------------------------

       with a copy (which shall not constitute notice) to:

Perkins Coie LLP

1120 NW Couch Street, 10th Floor

Portland, OR 97209-4128

Facsimile: (503) 346-2020

Attention: Brentley M. Bullock

SECTION 10.6 Public Announcements. Unless otherwise required by applicable Law
or applicable stock exchange rules and regulations, no party to this Agreement
shall make any public announcements in respect of this Agreement or the
transactions contemplated by this Agreement, or otherwise communicate with any
news media regarding this Agreement or the transactions contemplated by this
Agreement, without the prior written consent of the other parties to this
Agreement. If a public statement is required to be made pursuant to applicable
Law or applicable stock exchange rules and regulations, the parties shall
consult with each other, to the extent reasonably practicable, in advance as to
the contents and timing thereof.

SECTION 10.7 Interpretation. The Article and Section headings in this Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provision of this Agreement. References to
Articles, Sections, Schedules or Exhibits in this Agreement, unless otherwise
indicated, are references to Articles, Sections, Schedules and Exhibits of or to
this Agreement. The parties to this Agreement have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises with respect to any term or
provision of this Agreement, this Agreement shall be construed as if drafted
jointly by the parties to this Agreement, and no presumption or burden of proof
shall arise favoring or disfavoring any party to this Agreement by virtue of the
authorship of any of the terms or provisions of this Agreement. Any reference to
any federal, state, county, local or foreign statute or Law shall be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. For all purposes of and under this Agreement, (i) the word
“including” shall be deemed to be immediately followed by the words “without
limitation;” (ii) words (including defined terms) in the singular shall be
deemed to include the plural and vice versa; (iii) words of one gender shall be
deemed to include the other gender as the context requires; (iv) the terms
“hereof,” “herein,” “hereto,” “herewith” and any other words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules and Exhibits to this Agreement) and not to
any particular term or provision of this Agreement, unless otherwise specified
and (v) unless otherwise defined in this Agreement, accounting terms shall have
the respective meanings assigned to them in accordance with GAAP consistently
applied with the Company Financial Statements.

SECTION 10.8 Severability. In the event that any one or more of the terms or
provisions contained in this Agreement or in any other certificate, instrument
or other document referred to in this Agreement, shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or any other such certificate, instrument or other document
referred to in this Agreement, and the parties to this Agreement shall use their
commercially reasonable efforts to substitute one or more valid, legal and
enforceable terms or provisions into this Agreement which, insofar as
practicable, implement the purposes and intent of this Agreement. Any term or
provision of this Agreement held invalid or unenforceable only in part, degree
or within certain jurisdictions shall remain in full force and effect to the
extent not held invalid or unenforceable to the extent consistent with the
intent of the parties as reflected by this Agreement. To the extent permitted by
applicable Law, each party waives any term or provision of Law which renders any
term or provision of this Agreement to be invalid, illegal or unenforceable in
any respect.

SECTION 10.9 Entire Agreement. This Agreement (including the Company Disclosure
Schedule, the other Schedules and the Exhibits to this Agreement) and the
Confidentiality Agreement constitute the entire agreement of the parties to this
Agreement with respect to the subject matter of this Agreement and the
Confidentiality Agreement, and supersede all prior agreements and undertakings,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement and the Confidentiality Agreement, except as
otherwise expressly provided in this Agreement.

 

36



--------------------------------------------------------------------------------

SECTION 10.10 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties to
this Agreement (whether by operation of law or otherwise) without the prior
written consent of the other parties to this Agreement, and any purported
assignment or other transfer without such consent shall be void and
unenforceable. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties to this
Agreement and their respective successors and assigns.

SECTION 10.11 No Third-Party Beneficiaries. Except for Article II and
Section 6.7, this Agreement is for the sole benefit of the parties to this
Agreement and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

SECTION 10.12 Waivers and Amendments. This Agreement may be amended or modified
only by a written instrument executed by all of the parties to this Agreement.
Any failure of the parties to this Agreement to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the party
entitled to the benefits thereof only by a written instrument signed by the
party granting such waiver. No delay on the part of any party to this Agreement
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party to this Agreement of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. Unless
otherwise provided, the rights and remedies provided for in this Agreement are
cumulative and are not exclusive of any rights or remedies which the parties to
this Agreement may otherwise have at law or in equity. Whenever this Agreement
requires or permits consent by or on behalf of a party, such consent shall be
given in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 10.11.

SECTION 10.13 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Oregon
applicable to contracts executed in and to be performed entirely within such
State. Each of the parties to this Agreement hereby irrevocably and
unconditionally submits, for itself and its assets and properties, to the
exclusive jurisdiction of any Oregon State court, or Federal court of the United
States of America, sitting within the State of Oregon, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, the agreements delivered in connection with this Agreement, or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment relating thereto, and each of the parties to this Agreement
hereby irrevocably and unconditionally (i) agrees not to commence any such
action or proceeding except in such courts; (ii) agrees that any claim in
respect of any such action or proceeding may be heard and determined in such
Oregon State court or, to the extent permitted by Law, in such Federal court;
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in any such Oregon State or Federal court; and (iv) waives,
to the fullest extent permitted by Law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such Oregon State or Federal
court. Each of the parties to this Agreement hereby agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

SECTION 10.14 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.13.

 

37



--------------------------------------------------------------------------------

SECTION 10.15 Exclusivity of Representations and Warranties. It is the explicit
intent and understanding of each of the parties to this Agreement that no party
to this Agreement, nor any of their respective Affiliates, representatives or
agents, is making any representation or warranty whatsoever, oral or written,
express or implied, other than those set forth in this Agreement (as qualified
by the Company Disclosure Schedule), and none of the parties to this Agreement
is relying on any statement, representation or warranty, oral or written,
express or implied, made by another party to this Agreement or such other
party’s Affiliates, representatives or agents, except for the representations
and warranties set forth in this Agreement.

SECTION 10.16 Equitable Remedies. Each of the parties to this Agreement
acknowledges and agrees that the other parties to this Agreement would be
irreparably damaged in the event that any of the terms or provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Therefore, notwithstanding anything to the contrary set forth in
this Agreement, each of the parties to this Agreement hereby agrees that the
other parties to this Agreement shall be entitled to an injunction or
injunctions to prevent breaches of any of the terms or provisions of this
Agreement, and to enforce specifically the performance by such first party under
this Agreement, and each party to this Agreement hereby agrees to waive the
defense in any such suit that the other parties to this Agreement have an
adequate remedy at law and to interpose no opposition, legal or otherwise, as to
the propriety of injunction or specific performance as a remedy, and hereby
agrees to waive any requirement to post any bond in connection with obtaining
such relief. The equitable remedies described in this Section 10.15 shall be in
addition to, and not in lieu of, any other remedies at law or in equity that the
parties to this Agreement may elect to pursue.

SECTION 10.17 Counterparts; Facsimile. This Agreement, and any of the other
agreements, documents or instruments contemplated hereby, may be executed in one
or more counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed signature page to this Agreement, and any of
the other agreements, documents and instruments contemplated hereby, by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart hereof or thereof.

[Remainder of Page Intentionally Left Blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and the Shareholders’
Representative have duly executed this AGREEMENT AND PLAN OF MERGER effective as
of the date first above written.

 

ASTRONICS CORPORATION By:  

/s/ David C. Burney

Name:   David C. Burney Title:   Vice President- Finance, Chief Financial  
Officer & Treasurer MV ACQUISITION CORP. By:  

/s/ David C. Burney

Name:   David C. Burney Title:   Secretary & Treasurer MAX-VIZ, INC. By:  

/s/ G. Elliott Troutman

Name:   G. Elliott Troutman Title:   President SHAREHOLDERS’ REPRESENTATIVE

/s/ Gerard H. Langeler

GERARD H. LANGELER (solely for the purpose of accepting appointment as the
Shareholders’ Representative pursuant to Section 10.1)



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

“Accounting Firm” means an independent accounting firm reasonably acceptable to
both Parent and the Shareholders’ Representative.

“Accounts Payable” means all bona fide accounts payable of the Company
(exclusive of any accounts payable to Affiliates of the Company, Accrued
Liabilities and Debt as of the Closing Date and (ii) all checks written on bank
accounts of the Company prior to the Closing Date which have not cleared as of
the Closing Date. Section 1.1(a) of the Company Disclosure Schedule sets forth
the Accounts Payable as of the date which is two (2) Business Days prior to the
date hereof, which Section will be updated by the Company in accordance with
Section 6.9 as of a date within two (2) Business Days prior to the Closing.

“Accounts Receivable” means all bona fide accounts receivable of the Company
(exclusive of any accounts receivable attributable to Affiliates of the
Company). Section 1.1(b) of the Company Disclosure Schedule sets forth the
Accounts Receivable as of the date which is two (2) Business Days prior to the
date hereof, which Schedule will be updated by the Company in accordance with
Section 6.9 as of a date within two(2) Business Days prior to the Closing.

“Accrued Liabilities” means all accrued expenses of the Company (exclusive of
Accounts Payable and Indebtedness) of a type shown on the Financial Statements.
Section 1.1(c) of the Company Disclosure Schedule sets forth the Accrued
Liabilities as of the date which is two (2) Business Days prior to the date
hereof, which Schedule will be updated by the Company in accordance with
Section 6.9 as of a date within two(2) Business Days prior to the Closing.

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer, proposal or inquiry relating to, or any Person’s
indication of interest in, (i) the sale, license, disposition or acquisition of
all or substantially all of the assets of the Company, (ii) the issuance,
disposition or acquisition of (a) capital stock or other equity securities of
the Company (other than in connection with the exercise of any Company Option or
Company Warrant) representing at least a majority of the outstanding Company
Capital Stock, (b) any subscription, option, call, warrant, preemptive right,
right of first refusal or any other right (whether or not exercisable) to
acquire capital stock or other equity securities of the Company (other than the
grant of Company Options to newly hired employees of the Company in the ordinary
course of business consistent with past practices) representing at least a
majority of the outstanding Company Capital Stock, or (c) securities,
instruments or obligations that are or may become convertible into or
exchangeable for capital stock or other equity securities of the Company
representing at least a majority of the outstanding Company Capital Stock, or
(iii) any merger, consolidation, business combination, reorganization or similar
transaction involving the Company in which the current holders of Company
Capital Stock would no longer hold at least a majority of the outstanding
Company Capital Stock as a result of such transaction.

“Action” means any claim, action, suit or proceeding, arbitral action,
governmental inquiry, criminal prosecution or other investigation.

“Affiliate” means, when used with respect to a specified Person, another Person
that either directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the specified
Person.

“Agreement” has the meaning set forth in the Preamble.

“Aggregate Series A Common Stock Preference Amount” means $8,563,444.

“Articles of Merger” has the meaning set forth in Section 2.4.

“Balance Sheet Date” has the meaning set forth in Section 4.6.

“Bonus Plan Participants” means the employees and directors of the Company
entitled to payments in connection with the Merger under the Incentive Bonus
Plan.

“Bonus Plan Payments” means the aggregate amount due to the Bonus Plan
Participants, as of the Effective Time, pursuant to the Incentive Bonus Plan.

“Business” means the business and operations of the Company, as conducted as of
the date of this Agreement.

-MORE-



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in Portland, Oregon.

“Cash” means cash and Cash Equivalents determined in accordance with GAAP, using
the policies, conventions, methodologies and procedures used by the Company in
preparing the Company Financial Statements.

“Cash Equivalents” means investment securities with original maturities of
ninety (90) days or less and credit card receivables that are readily
collectible into cash.

“Claim Amount” has the meaning set forth in Section 9.3(b).

“Closing” has the meaning set forth in Section 2.3.

“Closing Balance Sheet” has the meaning set forth in Section 2.9(b).

“Closing Cash” means the aggregate amount of all Cash of the Company as of the
close of business on the day immediately preceding the Closing Date.

“Closing Certificate” has the meaning set forth in Section 2.8.

“Closing Date” has the meaning set forth in Section 2.3.

“Closing Date Payment” means the sum of (i) $10,000,000, plus (ii) the Closing
Cash, less (iii) all Debt of the Company outstanding on the close of business on
the day immediately preceding the Closing Date, (iv) plus the Working Capital
Excess or minus the Working Capital Deficit, as applicable.

“Closing Date Schedule” has the meaning set forth in Section 2.9(b).

“Closing Debt” means the aggregate principal amount of, and accrued interest on,
all Debt of the Company as of the close of business on the day immediately
preceding the Closing Date. Schedule 1.1(d) sets forth the Closing Debt as if
the Closing occurred on the Balance Sheet Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Closing Date Payment” has the meaning set forth in Section 2.6(c).

“Company” has the meaning set forth in the Preamble.

“Company Articles of Incorporation” has the meaning set forth in Section 4.2(a).

“Company Benefit Plans” has the meaning set forth in Section 4.16(a).

“Company Bylaws” has the meaning set forth in Section 4.2(a).

“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock.

“Company Certificates” has the meaning set forth in Section 3.1(a).

“Company Common Stock” has the meaning set forth in the Recitals.

“Company Disclosure Schedule” has the meaning set forth in Article IV.

“Company Employee” means each employee of the Company.

“Company Financial Statements” has the meaning set forth in Article 4.6.

“Company Indemnified Parties” has the meaning set forth in Section 7.7(a).



--------------------------------------------------------------------------------

“Company Options” means all outstanding options to purchase or otherwise acquire
shares of Company Common Stock, whether vested or unvested, granted pursuant to
the Company Stock Incentive Plan or pursuant to individual stock option
agreements.

“Company Pre-Closing Certificate” has the meaning set forth in Section 2.9(a).

“Company Preferred Stock” has the meaning set forth in the Recitals.

“Company Representatives” has the meaning set forth in Section 7.1(a).

“Company Shareholder Consent” has the meaning set forth in Section 7.5(c).

“Company Stock Incentive Plan” means the Company’s 2002 Stock Incentive Plan.

“Company Transaction Expenses” means (i) the fees and disbursements payable by
the Company to KippsDeSanto & Co. referenced in Section 4.20; (ii) the fees and
disbursements payable to legal counsel or accountants of the Company that are
payable by the Company in connection with the transactions contemplated by this
Agreement; (iii) one-half of the fees and disbursement payable to the Paying
Agent under the Paying Agent Agreement, (iv) one-half of the fees and
disbursements payable to the Escrow Agent under the Escrow Agreement (v) all
other miscellaneous expenses or costs, in each case, incurred by the Company in
connection with the transactions contemplated by this Agreement; provided,
however, that the foregoing clauses (ii) and (iii) shall not include any fees,
expense or disbursements incurred by Parent, or by the Surviving Corporation
which are on behalf of Parent, including without limitation, the fees and
expenses of Parent’s attorneys, accountants and other advisors.

“Company Warrants” means all outstanding warrants to purchase or otherwise
acquire shares of Company Common Stock, whether vested or unvested.

“Confidentiality Agreement” means the Confidentiality Agreement dated
February 9, 2012 between Parent and KippsDeSanto & Co., on behalf of the
Company.

“Continuing Employees” has the meaning set forth in Section 6.7(a).

“Contract” means any legally binding contract, agreement, indenture, note, bond,
loan, instrument, lease, conditional sales contract, mortgage or other
arrangement, whether written or oral.

“Current Balance Sheet” has the meaning set forth in Section 4.6.

“Damages” means any out-of-pocket liabilities, losses, damages, penalties,
fines, costs or expenses (including reasonable attorneys’ fees and expenses),
but excluding any special, indirect, consequential, exemplary and punitive
damages, and any damages associated with any lost profits or lost opportunities
(including loss of future revenue, income or profits, diminution of value or
loss of business reputation); provided, however, that a Parent Indemnified Party
may seek damages associated with lost profits with respect to claims for
indemnification under Section 9.2(a) that are direct claims by a Parent
Indemnified Party and do not arise out of Third Party Claims made against a
Parent Indemnified Party or the Surviving Corporation. The parties hereto hereby
acknowledge and agree that “Damages” will be calculated without applying any
multiple of revenue or earnings to any out-of-pocket liabilities, losses,
damages, penalties, fines, costs or expenses incurred.

“Debt” means both the current and long-term portions of any amount owed
(including unpaid interest thereon), without duplication, (i) in respect of
borrowed money, (ii) in respect of capitalized lease obligations and
(iii) guarantees of obligations of the type described in clauses (i) and (ii);
as well as the Bonus Plan Payments, provided, however, that notwithstanding the
foregoing, Debt shall not be deemed to include any Accounts Payable.

“Deductible Amount” has the meaning set forth in Section 9.3(b).

“Dispute Notice” has the meaning set forth in Section 2.9(c).

“Dissenting Shares” has the meaning set forth in Section 3.2.

“Earnout” has the meaning set forth in Section 2.9(a).



--------------------------------------------------------------------------------

“Earnout Year” has the meaning set forth in Section 2.9(a).

“Earnout Payment” has the meaning set forth in Section 2.9(b).

“Earnout Statement” has the meaning set forth in Section 2.9(b).

“Effective Time” has the meaning set forth in Section 2.4.

“Employee Benefits” has the meaning set forth in Section 6.7(b).

“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
adverse claim of ownership or use, restriction on transfer (such as a right of
first refusal or other similar rights), defect of title or other similar
encumbrance.

“Environmental Law” means any Law pertaining to land use, air, soil, surface
water, groundwater (including the protection, cleanup, removal, remediation or
damage thereof), or any other environmental matter as in effect as of the date
of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
any successor statute thereto, and the rules and regulations promulgated
thereunder.

“Escrow Agent” means Union Bank, N.A.

“Escrow Agreement” means the escrow agreement, dated as of the date hereof, by
and among Parent, the Escrow Agent and the Shareholders’ Representative.

“Escrow Fund” has the meaning set forth in Section 3.1(a).

“Estimated Net Working Capital Amount” has the meaning set forth in
Section 2.9(a).

“Expense Fund” has the meaning set forth in Section 3.1(a).

“Expert Calculations” has the meaning set forth in Section 2.9(c).

“Expiration Date” has the meaning set forth in Section 10.1.

“Final Earnout Report” has the meaning set forth in Section 2.9(c).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any government, any governmental entity,
commission, board, agency or instrumentality, and any court, tribunal or
judicial body, whether federal, state, county, local or foreign.

“Government Contract” means any prime contract, subcontract, basic ordering
agreement, letter contract, purchase order, delivery order, bid, change order,
arrangement or other commitment of any kind between the Company and any
Governmental Authority, any prime contractor to a Governmental Authority or any
subcontractor to any such Governmental Authority or prime contractor.

“Governmental Order” means any order, judgment, injunction or decree issued,
promulgated or entered by any Governmental Authority of competent jurisdiction.

“Hazardous Material” means any material or substance that is prohibited or
regulated by any Environmental Law.

“Hazardous Materials Activity” means the handling, transportation, transfer,
recycling, storage, use, treatment, investigation, removal, remediation,
release, exposure of others to, or distribution of any Hazardous Material.

“Incentive Bonus Plan” means the Company’s 2012 Incentive Bonus Plan as adopted
by its Board of Directors on July 25, 2012.



--------------------------------------------------------------------------------

“Incentive Bonus Plan Distribution Agreement” means the Incentive Bonus Plan
Distribution Agreement dated as of the date hereof by and among the Company,
Parent and Gerard H. Langeler, as the Administrator under the Incentive Bonus
Plan and as the Shareholders’ Representative.

“Indemnitee” has the meaning set forth in Section 10.4(a).

“Indemnitor” has the meaning set forth in Section 10.4(a).

“Inventory” means all raw material, work-in-process and finished goods inventory
of the Company. Section 1.1(d) of the Company Disclosure Schedule sets forth the
Inventory as of the date which is two (2) Business Days prior to the date
hereof, which Section will be updated by the Company in accordance with
Section 6.9 as of a date within two (2) Business Days prior to the Closing.

“IRS” means the United States Internal Revenue Service, and any successor agency
thereto.

“Knowledge of the Company” and any other phrases of similar import means, with
respect to any matter in question relating to the Company, the actual knowledge
after reasonable inquiry of Elliott Troutman, Stephanie Sparkman and Mark
Peltier.

“Law” means any federal, state, county, local or foreign statute, law,
ordinance, Governmental Order or regulation or code of any Governmental
Authority of competent jurisdiction.

“Leased Real Property” has the meaning set forth in Section 4.13(a).

“Letter of Transmittal” has the meaning set forth in Section 3.1(a).

“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.

“Listed Contract” has the meaning set forth in Section 4.15(a).

“Material Adverse Effect” means any change or effect that is, or would
reasonably be expected to be, materially adverse to the business, financial
condition or results of operations of the Company; provided, however, that none
of the following shall be deemed, either alone or in combination, to constitute,
and no change or effect arising from or attributable or relating to any of the
following shall be taken into account in determining whether there has been a
Material Adverse Effect: (i) conditions affecting the industries in which the
Company operates or participates, the U.S. economy or financial markets or any
foreign markets or any foreign economy or financial markets in any location
where the Company has material operations or sales, except to the extent any
such condition has a substantially disproportionate effect on the Company
relative to other Persons principally engaged in the same industry as the
Company; (ii) compliance with the terms of, or the taking of any action required
by, this Agreement, or otherwise taken with the consent of Parent; (iii) any
breach by Parent or Merger Sub of this Agreement or the Confidentiality
Agreement; (iv) the taking of any action by Parent or any of Parent’s
Subsidiaries; (v) any change in GAAP or applicable Laws (or interpretation
thereof); or (vi) any acts of God, calamities, acts of war or terrorism, or
national or international political or social conditions.

“Merger” has the meaning set forth in the Recitals.

“Merger Consideration” means the aggregate Per Share Preferred Merger
Consideration, Per Share Series A Common Merger Consideration and Per Share
Series B Common Merger Consideration.

“Merger Sub” has the meaning set forth in the Preamble.

“Minimum Claim Amount” has the meaning set forth in Section 9.3(b).

“Net Working Capital Amount” means (i) the aggregate dollar amount of all assets
properly characterized as current assets of the Company under GAAP (but
excluding Cash, Cash Equivalents and prepaid Company Transaction Expenses), less
(ii) the aggregate dollar amount of all liabilities properly characterized as
current liabilities of the Company under GAAP (but excluding Closing Debt and
Unpaid Company Transaction Expenses), in the case of each of clause (i) and
clause (ii), as of 11:59 p.m., Pacific Time, on July 31, 2012 and calculated in
accordance with the Specified Accounting Principles. Schedule 1.1(e) sets forth
the Net Working Capital Amount as if the Closing occurred on the Balance Sheet
Date.



--------------------------------------------------------------------------------

“OBCA” means the Oregon Business Corporation Act (Oregon Revised Statutes
Chapter 60).

“Parent” has the meaning set forth in the Preamble.

“Parent Indemnified Party” means Parent, the Surviving Corporation, Merger Sub
and their respective Affiliates, officers, directors, agents, employees,
successors, representatives and assigns.

“Parent Plans” has the meaning set forth in Section 6.7(a).

“Parent Subsidiaries” has the meaning set forth in Section 5.5.

“Paying Agent” means Union Bank, N.A.

“Paying Agent Agreement” means the paying agent agreement dated as of the date
hereof by and among the Paying Agent, Parent and the Shareholders’
Representative.

“Permit” means any license, franchise or permit with any Governmental Authority
required by applicable Law for the operation of the Business.

“Permitted Encumbrances” means (i) all statutory or other liens for current
Taxes or assessments which are not yet due and payable or Taxes the validity of
which are being contested in good faith by appropriate proceedings; (ii) all
landlords’, workmen’s, repairmen’s, warehousemen’s and carriers’ liens and other
similar liens imposed by Law, incurred in the ordinary course of business;
(iii) all Laws and Governmental Orders; (iv) all pledges or deposits in
connection with workers compensation, unemployment insurance and other social
security legislation; (v) Encumbrances that will be released and discharged at
or prior to the Closing; (vi) all leases, subleases, licenses, concessions or
service contracts to which any Person or any of its Subsidiaries is a party;
(vii) Encumbrances identified on title policies or preliminary title reports or
other documents or writings included in the public records; and (viii) all other
liens and mortgages, covenants, imperfections in title, charges, easements,
restrictions and other Encumbrances which do not materially detract from the
value of, or materially interfere with, the present use and enjoyment of the
asset or property subject thereto or affected thereby.

“Per Share Series A Common Merger Consideration” has the meaning set forth in
Section 2.6(c).

“Per Share Series B Common Merger Consideration” has the meaning set forth in
Section 2.6(d).

“Per Share Preferred Merger Consideration” has the meaning set forth in
Section 2.6(b).

“Person” means any individual, general or limited partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

“Pre-Closing Period” means the period commencing with the execution and delivery
of this Agreement and terminating upon the earlier to occur of the Effective
Time and the termination of this Agreement pursuant to and in accordance with
Section 8.1.

“Pre-Closing Tax Period” has the meaning set forth in Section 6.10(a).

“Preferred Closing Date Payment” has the meaning set forth in Section 2.6(b).

“Proprietary Rights” means all of the Company’s patents and patent applications,
registered trademarks, registered service marks, trade dress, logos, trade names
and corporate names and the goodwill associated therewith, and registrations and
applications for registration thereof; and URL and domain name registrations
that are material to the Business.

“Related Party” means: (i) each Person who owns beneficially or of record at
least 10% of the outstanding Company Capital Stock; (ii) each individual who is
an officer or director of the Company; (iii) each Affiliate of any of the
Persons referred to in clauses (i) or (ii) above; (iv) any trust or other Person
(other than the Company) in which any one of the individuals referred to in
clauses (i), (ii) and (iii) above holds (or in which more than one of such
individuals collectively hold), beneficially or otherwise, a material voting,
proprietary or equity interest.



--------------------------------------------------------------------------------

“Review Period” has the meaning set forth in Section 2.9(c).

“Series A Preferred Stock Preference Amount” means $0.3186.

“Shareholder” means any holder of Company Capital Stock that is entitled to
receive Merger Consideration under Section 2.6 and that has not perfected its
appraisal rights pursuant to Section 3.2.

“Shareholders’ Representative” has the meaning set forth in Section 11.1(a).

“Specified Accounting Principles” has the meaning set forth in Section 2.9(a).

“Straddle Period” has the meaning set forth in Section 6.10(b).

“Subsidiary” means with respect to any entity, that such entity shall be deemed
to be a “Subsidiary” of another Person if such other Person directly or
indirectly owns, beneficially or of record, (a) an amount of voting securities
of other interests in such entity that is sufficient to enable such Person to
elect at least a majority of the members of such entity’s board of directors or
other governing body, or (b) at least a majority of the outstanding equity
interests of such entity.

“Surviving Corporation” has the meaning set forth in Section 2.1.

“Tax” or “Taxes” means any and all taxes, assessments, levies, tariffs, duties
or other charges or impositions in the nature of a tax (together with any all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority, including income,
estimated income, gross receipts, profits, business, license, occupation,
franchise, capital stock, real or personal property, sales, use, transfer, value
added, employment or unemployment, social security, disability, alternative or
add-on minimum, customs, excise, stamp, environmental, commercial rent or
withholding taxes.

“Taxing Authority” means any Governmental Authority responsible for the
imposition of any Tax (domestic or foreign).

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, election, estimated Tax filing, claim for
refund or other document (including any attachments thereto and amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Governmental Authority with respect to any Tax.

“Technology” means tangible embodiments of Proprietary Rights, including
know-how and works of authorship.

“Third-Party Claim” has the meaning set forth in Section 10.4(a).

“Total Revenue” has the meaning set forth in Section 2.9(a).

“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording, escrow and other similar
Taxes and fees (including any penalties and interest) incurred in connection
with the transactions contemplated by this Agreement (including any real
property or leasehold interest transfer or gains tax and any similar Tax).

“Unpaid Company Transaction Expenses” means Company Transaction Expenses, but
only to the extent they have not been paid by the Company in Cash on or prior to
the close of business on the day immediately preceding the Closing Date and
have, accordingly, not reduced the Closing Cash.

“Working Capital Deficit” means, if the Estimated Net Working Capital Amount is
less than the Working Capital Target, the amount, expressed as a positive
number, by which the Estimated Net Working Capital Amount is less than the
Working Capital Target.

“Working Capital Excess” means, if the Estimated Net Working Capital Amount is
more than the Working Capital Target, the amount, expressed as a positive
number, by which the Estimated Net Working Capital Amount exceeds the Working
Capital Target.

“Working Capital Target” means $690,000.